     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 1 of 122 PageID #: 5512




           JF:   Yes.
           PP:   Do you understand that the Judge, Judge Boklan, has no power
           whatsoever as to where you are placed in the prison system?
           JF:   Yes.
           PP:   I've told y ou time and t ime again, hav e I not, that the
           prison system and the Court sy stem are separate and dis tinct
           entities, and t ha t you will be incarcerated wh e re the prison
           system places you.
           JF:   Yes.
!.
           PP:   At this time, that is un kn own.   Haven't I told you that?
           JF:   That 's correct.
           PP:   Now , . knowing everythin g I have told you, is it still your
           desire to take a plea of guilty in this case?
           JF:   Yes.
           PP:   Isn't it a fact tha t I have told you that I am very willing ·
           to try this case in front of a jury reg ard l ess of whether it .
           takes one day or whether it takes e ight months or a year?

           JF:   Yes.
           PP:   And haven't I· told you that it i s my opinion that this ca se
           wi l l take about six mont hs to t ry.
           JF:   Yes.
           PP:   And ha ven't I also t old you that I will charge you no
           further money whatsoeve r to try this case?
           JF:   That is correct.


                                             -27-
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 2 of 122 PageID #: 5513




           PP: · That the money you have paid me ha~ been to date, $25,000.00
           plus a $15,000.00 bail assignment which I will not get until
           aft e r th e ca s e i s over •   Is n ' t t ~-at a fact ?
           JF:    Yes.
           PP :   And isn't it also a fact that that is my fee whether there
           is a trial, or whether th~re is no trial? . I~n•t that a fact?
           JF:    I believe that'·s what the retainer says.
           PP:    Isn't it also a fact that I've told you that I will charge
I         you no more than $40,000.00 in the event that there is a trial
!
           regardles~ of how long that trial took.
          JF:     Yes.
          PP:     Haven't I also indicated to you that after your sentence i n
          this . matter , you have the absolute right - to appeal thi~ decision
          and this sentence, and this convict1on, to the Appella t e
          Division, Second Department, located at 45 Monroe Place,
          Brooklyn, New York, but that your notice of appeal must be filed
          to. that address, to th e Clerk of _the Court, within thirty days.
          JF:     I believe that wi ll be filed the day of my plea.
         · PP:    But, isn't it a fact that I have advised you thit you have
          the right to appeal.
          JF:     Yes, you have advised me of that.
          PP:     Haven't I also indicated t o you that the actual pl ea and
          sentence have rea l ly very few Appellate issues.            There are none.
          The thing that you feally will be ~ppealing is the issue of the


                                                 -28-
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 3 of 122 PageID #: 5514




           search warrant and the suppression of the search warrant and the
           seizure of the materials from your home.           Isn't that a fact.
           JF:    That is correct.     I also believe we will be appealing the
I
          denial of change of venue.
i         PP:     That is correct.
          JF:     And the denial of t he hearing.
          PP:     The    denial of the hearing for the suppression and for the
          search of the property.        Now, isn ' t it also a fact that I told
          you that in the event that Judge Boklan gave you consecutive time
          after    a    trial by jury, if you were to   go   to trial, that the
1         Appellate Division has the power to reduce her consecutive time
          and to give you whatever time they f elt was in the interest of

          justice.
          JF:     Yes.

          PP:     Now, knowing all this is it still your intention to pleBd
          guilty.
          JF:    Yes,
          PP:    Are you doing this voluntarily and of your own free will.
          JF:    Yes,
          PP:    Are you under the influence of alcohol or drugs at this
          moment.
          JF:    No.
          PP:    Are you und e f the influence of ~ny intoxicant whatsoever
          that would inhibit you or prevent you from u~derstand i ng every~


                                                -29-
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 4 of 122 PageID #: 5515




           thing we are discussing.
           JF:    No.
           PP:    Do you understand everything that we have discussed?
           JF:    Yes;
           PP:   Have you ever been confined to a mental institution or to an
           insanity ~ard for any reason, or hospital?
           JF:   No.
           PP:   All right, now.    I'm going to end this tape now Jesse.     Is
           it your intention to plead guilty on Tuesday. December 20.
           JF:   As of this . moment, yes.
           PP:   And is that your decision and no one else's decision.
           JF:   Yes.
           PP:   And are you pleading guilty because you are in fact gu{)ty,
           and for no other reason.
           JF:   Yes, Peter.   That is correct.
I

7.         PP:   Now, Jesie.
           JF:   Yes, Peter.
           PP:   Isn't it a fact that you went for a lie detector test at
          Richard Arthur's office at my direction in New York City,
          JF:    That is correct.
          PP:    And haven't you been told that insofar as the lie detector
          was concerned, that the lie detector showed that you were not
          telling the truth?
          JF:    That is what I was told.


                                             -30-
Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 5 of 122 PageID #: 5516




      PP: And isn't it also a fact that you have discussed this plea of
      guilty that you are going to be taking with your therapist, Marty
      Berenberg, and other therapist, Connie, what's her name?
      JF:    Kennedy.
      PP:    Kennedy.
      Jf:    Yes, that is correct.
      PP :   And you are doing this plea of guilty, you are going to ·take
      this plea of guilty after full discussion of that plea of guilty
      with both those therapists.
      JF:    Yes.
      PP:    And you discussed this plea of guilty with your father.
     JF:     Yes;
      PP:    In fact, on December 17, 1988, wh1ch was yesterday , · you flew
      out to Wisconsin and spent the entire day with your father.
     JF:     Two hours wit~ my father.
     PP:     Your father is in Federal prison in Wisconsin?
     JF:     That is cprrect~
     PP:     And after you spent the two hours with your father
     JF:     Two hours
     PP:     You discussed your eventual plea of guilty with your father.
     C~rrect?
     JF:     Correct.
     PP:     Now isn't it also fair to say that when you first came to me
     you indicated that you were going to trial.


                                         -31-
      Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 6 of 122 PageID #: 5517




             JF:    That is correct.
             PP:    However, certain things have changed since June 3, 19 88,
             which have changed your mfnd and made you desire to plead guilty.
            Would this be a fair statement of facts thai since the last. that
             since the day you retained my services, that you have been
             indicted on a subsequent indictment, on a new indictment, and on
            the new in dictment you are charged with over 190 counts.
            JF:    That     is correct.
            PP:    And, your father Arnold Friedman is named in two of these
            counts.       Actually, he is named_ in five of them, but three have
            been dismissed.
            JF:    That is correct.
            PP:    And your father has already plead guilty to everything.
            JF:    He indeed has.
            PP:    And Ross, who is a co-defendant in this indictment has not
            only indicated that he would testify for the state, and against
;,-
'
            you, but he has in fact given under oath, a question and answer
            to the District Att;rney's office, and in that question and
            answer, he has told them that everything that you are accused of,
            did in fact happen.
           JF:     That is what I've been tol~.
           PP:     It is because of those reasons plus the fact that there are
           approximately fourteen children in all who could teitify again~t
           you at this point, Ross, and there have been allegations that

                                            -32:....·
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 7 of 122 PageID #: 5518

'   ,




          perhaps Gino Scotto and/or Danny Ackerma~ may be subpoenaed to
          trial, that all of these factors have induced you to plead
          guilty.       Correct?
          JF: .·   Correct.
          PP:      Elaine Friedman. you are sitting here.        Correct?
          EF:      That is correct.
          PP:      State your name for the record please.
          EF;      Elaine Friedman.
          PP:      And Elaine, you are ~hat relation to Jesse?
          EF:      I am Jesse's mother.
          PP:      And how old are you, Elaine?
          EF:      Twenty-nine plus~
          PP:      Okay, I'm going to go on. to a ne~ tape.       This tape has
          ended.
          PP:      Now we are continuing with this tape.        The tape is actually
          on side one of this tape, but it is the third side of the
         December, 19, I'm sorry, December 18, 1988 tape.             I am sitting
         with Jesse, I am sitting with Jesse Friedman and his mother
         Elaine Friedman, and we will continue the conversation with
         Elaine Friedman.          Elaine, you have been in my office on many,
         many occasi~ns since June 3, 1988.          Correct?
         EF:       Correct,
         PP:       And we have over the course of the last couple of weeks been
         discussing the possibility of a plea of guilty.            Correct?



                                             -33-
      Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 8 of 122 PageID #: 5519




            EF:    That is correct.
            PP:    You are well aware of Jesse's rights to a trial by jury, his
            rig hts to confront witnesses. to be cross-examined, to cross-
            examine .those witnesses, to put the DA to his test of proof, t o
            make the DA prove his case against Jesse, beyond a reasonable
i
            doubt, and have the children testify for me to cross-examine the
I
i •
            children, and all the oth e r constitutional rights t hat Jesse has.
            Are you not?
            EF:   That is correct.
            PP:   And we discussed this many times.     Isn't that a fact .
            EF:   Ye s,
            PP:   And, can you please state what you think is in Jesse's beit
            interest, whether he· should go to trf~l or whether he shou l d take
            this plea offer of six years on a minimum and eighteen j ears on a
            maximum.
            EF:   It is for Jesse's best interest to take the ple a offer and
            not to go to trial.
            PP:   Why do you feel t hat it is in his best intere st to t ake a
           plea and not to go to · trial.
           EF: · If Jesse were to go to trial he would probably get a much
           more severe sentence.
           PP:    And are you conv i nced that the plea for Jes s e of guilty to
           one count of sodomy as to each of the children with a sentence of
           six to eighteen years in jail, is the best thing for J ess e to do.


                                             - 34~
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 9 of 122 PageID #: 5520


    '



               EF:      Yes* I I m convinced of that.
               pp:      And have you given this much thought, Elaine?
               EF :     I have given this almost a year's thought.
               pp:     And, have you discussed this with Jesse?
               EF:     Yes I have.

j              PP:     And does Jesse believe this is in his best interests?
               EF:     Yes he does.
               PP:     And have you discussed this plea offer with me i n Jesse's
                                               .   \
               presence?
              EF:      Yes, I have.
              PP:      And does Jesse express to me that it is in his best in terest
              to take this plea?
              EF:      Yes it is.

              PP:      You've known Jesse a ll his life, haven't you?
              EFi      I'm his mother.
              PP:      And do you feel that Jesse knows what he is doing here?
              EF:      Jesse knows what he's doing.
              PP:      Do you feel that Jesse is rational?
              EF:      Yes, he is.
              PP:     Do you feel that he is taking this plea, voluntarily, and of
              his own free will?
              EF:     Yes, he is.
              PP:     Do you feel that Jesse i ~ doing this knowingly?
              EF:     · Yes~ he is.


                                                       ...35_
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 10 of 122 PageID #: 5521

     r




                PP:    Who does Jesse live with?
                EF:    He lives with me~
                PP:    Is there any evidence that Jesse has been on drugs or
                alcohol or in any way impaired in such a way that his judgment
                would be affected • .
                EF:    No.
                pp:   And, Jess~ has ~ntered a therapy session wi_th you.      Correct?
_j

~               EF:   Yes •
                PP:   And who do you see in that therapy session?
                EF:   Conn1e Kennedy.
i
!              PP:    And how often have you   been   seeing Connie Kennedy?
               EF:    Once a week.
               PP:    And for how long have you been seeing Connie Kennedy?
               EF:    Almost a year.
               pp:    And have you been seeing her with Jesse?
               EF:    Yes~
               pp:    And is this plea discussed openly with Connie Kennedy?
               EF:    Yes.
               PP:    And does Jesse indicate that it's in his best interests to .
               take this plea.
               EF:    Yes.
               PP:    And does Connie Kennedy indicate that she agrees that i t is
               in Jesse's best interests to take this ple~?
               EF:    Absolutely.

                                                 -36-
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 11 of 122 PageID #: 5522
,.
!    r
I




                 PP:     And have you both told me after speaking with Connie Kennedy
                that you feel that it would be in Jesse's best intere~ts to take
                this plea?
                EF:      Yes.
                PP:      Have· I · ever done anything _at all to force Jesse to take this
                pl ea?
                EF:      No.
                PP:      Have - Isn't it a fact that I have told you that I would try
                this case by" trial . by jury to it's conclusion, whether it took
                s1x weeks or six months, or six years and t hat I would never

                charge you another nickel other th~n that which you have already
                paid me.
                EF:    Yes, that's true.
                PP:    And do you believe that to be true?
                EF:    Yes, I believe it to be true.
               PP:     And in fact I have charged you $25~000.00 plus a $15,000.00
               bai1 ~ssignment transfer, and I have stated in a retainer, and I
               have stated orally to you now, that that would ·be my whole fee
               whether this mitter went t o trial or did not go to trial.         Isn 't
               that a fact?
              . EF:    That's a fact.
               pp:     Okay.    Jesse, do you have any questions?
               JF:     Yes.     Does that retainer include all my appeals?
               PP:     That's the only thing it doesn't include.      If you recall, I




                                                  - 37-
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 12 of 122 PageID #: 5523


r




           have a copy of the retainer • . The retainer says that if you want
           to appeal this case, which you have an absolute right to appeal,
           that I would charge you a maximum of $15,000.00 additional money
          for an appeal, but the cost nf printing of that appeal and the
           cost of the t -ranscrfpts would have to be borne by you.      Do you
          have any other questions?
          JF:   Yes.
          PP:   What.
          JF:   What's the best way to Manhattan from the South Shore?
          PP:   Before we get on to that.      Elaine, do you understand that
          Jesse has, if he takes - i plea here, and after ~e is sentenced,
          has an absolute right to appeal ·his conviction by filing a Notice
          of Appeal with the Appellate Division, Second Department within
          thirty dajs of his sentence, and the Appellate Division, s~cond
          Department is located at 45 Monroe Place, (New York, I'm sorry)
          Brooklyn, New York.    Do you acknowledge me telling you that Jesse
          has these rights and where and how to file a Notice of Appeal?
          EF:   Yes, I do.
          PP:   Now, I was not the lawyer, Elaine, when Arnie was arrested
          and when Arnie was convicted and sentenced.       Isn't that correct?
          EF:   Correct.
          PP:   You have indicated to me and so has his attorneys, and so
                                                                                         I
         · does .the Court' record that Arnie plead guilty and ad.mitted to all        • I
                                                                                         I


          of the acts for which he was accused.      Correct?   Or for

                                        -38-
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 13 of 122 PageID #: 5524


         :   '


                     EF:    Felonies.
                    PP:     The felonies, okay.   So they didn't require him to plead
                    guilty to the misdemeanors but he did plead guilty and admit to
                    all of ~he felonies.     Correct?
                    EF:     Yes.
                    PP:    And those felonies include ·sodomy in the first degree?
                    EF:    Yes.
                    PP:    And he admitted that he sodomized children between and
                    little boys between the ages of eight and twelve years old?
                    EF:    Yes.
                    PP:    Isn't it also a fact that Arnie gave a closeout statement
                    that allegedly was some four hours in dura t ion after the plea.
                    How long was it?
                    EF:    It was four hours.

                    PP:    But ·he gave a closeout statement.   Correct?
                    EF:    Yes~ he di d.
                    PP:    And in that closeout statement, Elaine, he admitted to other
                                   ;
                    sodomies on other iittle boys as well as the ones he was charged

II   i             with.     Correct?
     j
I
!    l             EF:     Correct.
                  · PP:    And are you now convinced that your husband plead guilty
                   because he wai in fact guilty of those sodomie s ?
                   EF:     Yes.
                   PP:     And are you also in support of Jesse's plea of guilty to all

                                                   - 39-
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 14 of 122 PageID #: 5525


r




           of these charges that he is going to be pleading guilty to
           because you are also convinced of Jesse's guilt to the charges ·
           for which he . is charged?
           EF:   Yes.
           PP:   Okay Elaine.   I have no further questions at this time and ·
          that will conclude the interview with Jesse and his mother,
          Elaine, in each other's presence.      And Elaine, were you and Jesse
           indeed in each other's presence during this interview.
          EF:    Yes.
          PP:    That is the end of the interview.


          PP:    Okay, that is the end of this tape and the end of ·this
          interview.    I'm rewinding it.




                                             -40-
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 15 of 122 PageID #: 5526

r




          STATE OF NEW YORK)
                    .         )   s.s.:
          COUNTY OF NASSAU)

                I, JESSE FRIEDMAN, the undersigned, have read the foregoing
          transcript of conversation of December 18, 1988.
                I have· read the foregoing, know the contents thereof, and
          that the same is true of my own knowledge.




                                                   JESSE FRIEDMAN

               0~ thi~ 20th day of December, 1988, before me personally

         came JESSE FRIEDMAN, t9 me known to be ~he person described in
         and who executed the foregofng instrument.          Such person duly
         swore to such instrument before     me    and duly acknowledged that he
         executed the same.




                                                       Not .a r y PU b 1 i c




                                          · -41-
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 16 of 122 PageID #: 5527




I   !




                                     EXHIBIT 3
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 17 of 122 PageID #:., 5528
                                                                                         ., ~'                                                                                                                     .    . '
   ~--~ "'· ./. ... :1:~•,:·.~.   ~ ;. (                                                                                                                                          .i~- ' . •~:, ' "\_

;_"~/?,~.?. ......if•...·........... ·......·.,.. ·~ ··:········:··········,·························:··.....................····················································tQ9..7.Q:·:...:. :\ ..
' .. LN:G~'/GERALD
 ,,   ~:                 ·.~· , :·:. ..            .
                                                       • R"IVERA
                                                       .      .
                                                                       TEL No.21~-581-8196                                      Feb 14,89                   9:23 No~003 .P,0112
                                                                                                                                                                                         .   :;.,.
            .,
                              '
                                      .
                                      . ·•·.
                 .
                     ~--
                     .
                         ,   . .
                                  .

                                              ·M edia ·1 ransccipts., Inc. _ _ __ _ _ __ __
                                              41 Vest 83r<I Su:-eet# Bev York. )l.T .. 1002i,                             (212) 362-1¾61                            FAI 799..3,ta2



                                                                             Tl{£ ·. INVEST!GATlVE NEWS GROUP                                      1                     ,!   ..
                                                                                                                                                                                               .                        .                     '
                                                                             311 West 43rd Stre8t                                                                                                  '     •
                                                                                                                                                                                                          ""'--✓•-'·-
                                                                                                                                                                                                                 ,,,---;-
                                                                                                                                                                                                                     .. -."-.
                                                                             Nev York, NY 10036                                                                               /

                                          .    '                                                                                               I
                                                                                                                                               I   I
                                                                                                                                                            \   '    I


                                          PROG-RAII                          GE.RA.LOO RIVERA                                                          S1'.At10•
                                                                                                                                                                \

                                                              ,I
                                                                             KIDDY PORN
                                                            .-·   :-         TAP! 1,
                                                                                                                                                                I
                                                                                                                                                            ·i
                                          D-At:E .~-
                                              ?
                                                                                                                                                       cnt/
                                                                                                                                                                                   -.,

                 I            "-
                                                                                      INTV V/JESSE fRIED11AH
                                                                                      GERALDO: Fir~t part, 1et• s Btart at the

                                                                            ehd and we'll work our va.y beck .                                              Okay.
                                                                                                                                                                                                                            ·,       ~    -.~ t
                                                                                                                                                                                                                                     I .,.
                                                                                      What we.~ your reaction when the jooqe
                                                                                                                                                                                                   I
                                                                                                                                                                                                             )
                                                                                                                                                                                                              "i
                                                                                                                                                                                                                   :. :          ,                .a,'\.>•


                                                                            pa~~ed sentence e.n:l then reconended that yout"-··'.,1;i ~-
                                                                                                                                                                                               .. .                                  .•· ,
                                                                                                                                                                                                   \ ..                 .'               :·
                                                                                                                                                                                                                                         ,.
                                                                            :'lpend the :maximwa ti.Jae in prison?
                                                                                                                                                                                                        ' i
                                                                                     JESSE : Well, 1 knew -the sentence r                                                                wo.~

                                                                            getting.               It wa:, ... it w.s a prearranJed                                                                      .         11
                                                                                                                                                                                                                                              /
                                                                                                                                                                                                       .' ~                                   ~


                                                                            dee.l.        l ood a feeling the judge was goi~~to /                                                                                       ,Y, :-;
                                                                                                                                                                     . ..,. '.~:,::;:71:~:,.i                                                 }t ·
                                                                           · recolll.Ill.end I do the full tiJle.                                       I wa:, hopi~ ;'.: /://
                                                                           . she wouldn't.                   l tbour;ht t.hat she'd be able to i
                                                                                                                                                           .                                       I .
                                                                            read the report and understand the ~ituation.

                                                                            I understand her PO!:lition and I t.mderat.e.nd th~ _.
                                                                            feeling ot the coiblaunity at large and                                                      r    can
                                                                                               ,                                                            Appendix 000510
                                                                            see, that it was .. . it ;.ras ... it vas
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 18 of 122 PageID #: 5529
         " :,;····· ..····· .. ····.. ··•,·,• .. ···•· .............................................................................................,.................................. A09:7.1:...........
...., ..........
  .•.I.N.G./GERALDO RIVERA                                 TEL No.21 2-5&1-8196                                                  Feb 14, 8 9                9:23 No.003 P.02/2E
                                                                                                                                                                               .,-.-:~
                                                                                                                                                                                :,.l -




                   Media Trans~ripts,
                   PROGRAM            ING/GERALDO -J:iddy Porn Tape f1 .                                                                                                    Page 2           I




                                                                     nec~s~a~y.                    She had done the same thing at ~y

                                                                     father•~ 8entencin;1.                                  So, it "18.sn't too much

                                                                     ot a surpri~e to me.
                                                                                  GERALDO:                Do you re?Re~er what you said
                                                                             \
                                                                     to tpe jud~e prior to the sentence being

                                                                    :banded down?

                                                                                 JESSE:              Yeah.

                                                                                 G!RALDO:                 Can you repeat it r1~ht now?

                                                                                 JESSE:              Ah . . . . I told her I . . l                                   W:5

                                                                    truly sorry in my heart tor everything that
                                                                   happened.                   I feel terrible tor t:tie children

                                                                   who were involved and who were victi~ized.
                                                                   But that I was a victim also.                                                 Everybody
                                                                   involved was a victi~ ot ay father.                                                        Hyself,

                                                                   the children, certainly the families of the

                                                                   childJen and the CODllnuni ty.                                          We are all .

                                                                   v·1ct:lms ot :my father .                                :r . . .       I I m loo)dm

                                                                   forward to ~pendir19 my time in jail

                                                                   productively and oet.tino an understandino of

                                                                   w-hat happened and how it                                    98.S      wronQ end had to

                                                                  see it and -prevent it !ro111 happening age.in,

                                                                  Besice.lly, the one thir~ I Vish                                               ~0$~         is that I
                                                                                                                                                               Appendix 000511'

                                                                   oould have b een abJ.a                              ta l!lton          st..    e tH;n ~ ,,.          T                '
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 19 of 122 PageID #: 5530

-~· · -~-·· -~· ,~:~:~:.:..-: :.-.~::~ -.. ,.-·. . .. . ... . . ... . . .... . . .. . . . . . ·· ·. . . . . . . . ... ·•. . . . . . . ...... .. . . . ... . .~~:i~8,09.PrJ:f4~~.{J-
 . 1.N.G.~GERALDD RIVERA                               TEL No.212-581-8196                                            Feb 14,89               9:23 N•
                                                                                                                                                                         ?:~::. . :·. . ..
                                                                                                                                                             ·. ~~'"!::,..c-__   ·:'if.'. ;   ·•r-.l'!·




                  Media Transcripts,
                  PROGRAM                                       ING/GERALDO -t1ctcty Porn Tape 11 .                                                        Page 3



                                                                ~ish I had the power to nave stopped what was
                                                               happening.
                                                                           GERALDO :             Why didn't you have the power,
                                                                     I


                                                               Je~~e. why did it take the police                                           am       the
                                                               federal ~uthoritiee to atop thi~                                                   thia

                                                               bizarre. e:nd horritying cooouct?

                                                                          JESSE:            I vas .. . after yea.r8 and years

                                                              and year$ of ... o! a very bad ~itue.tion
                                                              between my father and l!lyselt and the whole

                                                              family, it ... (SIGHS} . . . I vas too acaredl
                                                                         Once ... once I realized vnat wa~ going

                                                              on end th.at it was getti~ vo.rae tho :,te.kei,

                                                              got worse.                 As more am »o~e l:>ad tniDJs

                                                             happened, there wa~ more and iaore pre5sure
                                                              from my father.                       'Illere was ~ore ar.d ~ore fear
                                                              tho.t q~ev inoide of ~o, tho.tit                                       anybody ever
                                                                                                                                                                           ------.
                                                              toUQ'ht out, 1t would be horrible tor
                                                              everybody.                 I was 5cared tor ~yaelt.                                 I was
                                                              scared that I' cl lose my ta ther. which , .. wa:s

                                                              the ~o~t important thiro to ~e. tor •o8t of my
                                                             life.           And l was see.red that I'd lo~e l/J.Y
                                                                                                                                               Appendix 000512 •
                                                             opportunity to get away tro~ what was
               Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 20 of 122 PageID #: 5531
          -~ __.__,..._...,,,,                                                                                                 - - - ' - -- -- ·-..·- - - - - - - - - ·~                         ·-.-~·->:~t~./!~-; ;~~{17-lT
 •                                                                                                                                                                                                          A0973'}/                 le
············ ...."':.................. · ··--· · ··· ·- ··· ···· ··· . ... .. ........ ·················· ....... ······ .... .......... ..............··········· ...... ······· ···········-······ ···· ·,:••· ·· ····· ·:..; · ···· ······
   t.N.G./GERALDO RI VER A TEL No .212 -581-81 95                                                                                                      Fe b 14 , 89                   9 : 23 No . 003                    ½.::;e4(2~



                  · Media Transcripts,
     ~,                 PROGRAM                                                   ING/GERALOO -Kiddy Porn. Tape I 1.                                                                                    Pa.g~ 4


                                                                                  ho.pper.dr.ig and put an end to it the only way l

                                                                                  came to the conclu~ion I could.
                                                                                                GER.ALDO:                    What is your estilila.tion of the
                                                                                 nUlllber
                                                                                     \
                                                                                          ot victim~?
                                                                                                 .
                                                                                                                                          How inany kid~?

                                                                                           \ JESSE:                    Tbat' ~ very d i tficult to -e,ay.

                                                                                 'There· .w ere certain chi ldren who were actually

                                                                                phy:,ically abuaed .                                      There were certain

                                                                                 children who weren't -actually physically
                                                                                abused, but were witness to what wa,s going on.

                                                                                Certainly, I would ime.qine . the friends of the

                                                                                poor kids who -were bei:tw;1 abused . . . ·

                                                                                              GERALDO:                     How :many kid~, Jesse, did you
                                                                               and your tather physically ~buse in your home?
                                                                                              JESSE:                  (LONG PAUSE)                            I guess seventeen._

                                                                                              GERALDO:                     Seventeen different children.
                                                                                              JESSE:                 Seventeen children.                                                                                 ·----
                                                                                             GER.ALDO :                   Ranging in age fr om what to

                                                                               w:M.t?

                                                                                             JESSE:                 Nine to eleven .                                 tlostly ...

                                                                              ~o~tly around ten and eleven.

                                                                                             GERALDO :                    Wlw.t did you do to the
                                                                               chi 1d r en?                                                                                             Appendix      ooo~13,
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 21 of 122 PageID #: 5532
                                                                                                                                                                 -   •/ •-On'" • • ~ h •   ";   .'f~   i'!"~~~~~·;-:.~: ,;?-'"
                                                                                                                                                                                    . ' '~lf9'.~ ~;.,:.! ;•
. ~......~..... ~············..···...·....................................................................................................... ................ ...... :····.. ·· . ...:/~-'-:,· \:}F:~f:.
   ·I.N. G./GE RALDD RIVERA TEL No . 212-581-8196                                                                                    Feb 14 ,89 9:23 No .003'.ff ;p$/2l
                                                                                                                                                                                       Jv: ., ..?f" ,

                   Media Transcripts,
                   rnoof!l)    At-.~
                     i'\ U.A'\.n.1Y! ·                               ING/GERALDO -Xidd 1• Porn Tape •1.                                                                                Page 6



                                                                     (PAUSE}                 I fondled the~.                          I    lro.S .. .            forced to
                                                                     . . . to po5e in hundreds ot photos tor my

                                                                     father in all sorts ot sexual positions with
                                                                     the : kids.                 .And     the kid~ likevise with ~yself.
                                                                            \
                                                                              \ (CLEAR~ TIIROAT)
                                                                                \
                                                                                    I


                                                                                        Oral sex going both way8.

                                                                                        I was forced to pose with my penis ·

                                                                    against t~eir anus.                                 I would control the kid~.
                                                                    I would keep the~ 1n line if .• . if a cla5~
                                                                    got too riled up.

                                                                                        (PAUSE)

                                                                                        GERALDO:         Why didn't the kids ever tell?
                                                                                        JESSE:     The same reason I never told .
                                                                                    GERALDO:            Did you threaten them , Jesse?

                                                                                    JESSE:          I ,ort of felt on the ~~me level
                                                                   e.e th! children.
                                                                                    GERALDO:            I I m. not asking you hoy you.
                                                                                                                                                                                                         ---
                                                                   felt. I'm a3kini;r you if you threatened the

                                                                   kids and told the~ that if they told.
                                                                   ~omething ~wful would happen to the~.

                                                                                    J!:SSf::       Yeah.

                                                                                    GERALDO:            What did              you say?                Wha,¼,p~&lo~&l'!r
                                                                             ,a.._       '"h- -.J.-- ----- _,_...a _              -   -J    L'- -     .L - · ·       •.
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 22 of 122 PageID #: 5533
           .
- - - - ~ ~ • ) l f #•. t, q.4,.1'_1;J•1J.14 • .. •
                  .
                                                                                                                                                  .- .. ···   ·- ~---·....,.•-•
                                                                                                                                                                              . -:--,
                                                                                                                                                                                 . -~...-..,,-_-~~~
                                                                                                                                                                                                  ·~:'-,,,__,..,..r-
                                                                                                                                                                                        ' . A0975• ., ·
·."!'. ..............~................................................................................................................. .............................._. ..........................:_. ..............
  ·I~N.G. / ~ERALDO RI VERA TEL No.212-5~1-8196                                                                                         Feb 14,89                      9:23 No.003 P . 06/2E




                       Media Trans¢cipts~
                       PROGRAM                                                ING/GERALDO -Kiddy Porn Tape ti 1.                                                                     Pag-e 6


                                                                          old~ and the eleven year olds?

                                                                                         JESSE:               I ju3t told the~ that if they
                                                                          told anyone what was going on, that it would
                                                                          . . . ·. (PAUSE)
                                                                          :      \                        .
                                                                                  \ I we.s too -'Ca.red.
                                                                                     I



                                                                                         qERALDO:               JeB~e.               Ve're not up to that
                                                                                                                                                                                             '.   ~   .
                                                                         yet.             Whet did you tell the children?
                                                                                         JESSE:           Please stop for a mo~ent?
                                                                        Please .

                                                                                         CUT:



                                                                                         CUt: "ROLLING 11

                                                                                         GERALDO:              I want you to tell me what you
                                                                        told the kids and then ~e•11 get into your own

                                                                        victimization.                           We'll est~blish that.                                        I

                                                                       promise.                  But          now we ttave to establish what
                                                                       you did .                 What did you tell those kids.                                                    What

                                                                       did you tell those nine year old and ten year
                                                                       olds and eleven year olds?
                                                                                     JESSE : I told them . . . that ... if they told
                                                                       anyone what wae 001ng on ... that ... I ... I knew
                                                                       terrible , te.n:ible thinga would happert-pee,n<t,~Ol\gt,A
                 Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 23 of 122 PageID #: 5534
                .
      _ _ _ _ . . . , _ _ . , . . , . , _ _ _ _ _ _ _ _ _ , . , , _ _ _ _ _ _ _ - - . . : _ _ _ _. . . . .                   0     ·-       ,.,_   M   -•~   -   0   0   --     -   -




...
. k'......... ... ...... .. - ••• ••• ••••.•• ••.•.• - ••• • - ••• •• •• •.• • •..• - • •• ••.• •••••••• • ••..••••• - •• ••••• ••• - •••.•••••. - . . . • . • • . . • • • . • . • . . • . . • . . ~- •. . . •. . - •• .• •• . ·- .. • •.• •• •• •. •• -- .•••••••• -- .... ... .............. . - • - '


        I,N.G. (GERALDO RIVERA                                                           TE L No:212-~81-8196                                                                                  Feb 14 , 89                             9 : 23 No .003 P.07
                                                                                                                                                                                                                                                      ···~
                                                                                                                                                                                                                                                           /2




                               Media Tra~scriptsl
                               PROGRAM                                                                   ING/GERALDO - Kiddy                                                  Porn Tope 11 .                                                                P~ge 7 ·


                                                                                                        would ... would hurt them :much · wor~e ... than lif:

                                                                                                        had been doirrJ e.lready.                                                                  I ... I know YJJ.y • •• _
                                                                                                                                                                                                                           my

                                                                                                        father had m.ade vicious ·t hree ts to the kids

                                                                                                       ab~ut .. . about burning down their homes a:oo ·
                                                                                                                 \
                                                                                                        thi)?IJ5                 like that end .. . I .. . re-established
                                                                                                        that with the kids that I . .. I thought 'it was

                                                                                                       completely p·ossible that 111y father would

                                                                                                       actually burn dow their ho:m.e:3 or.: . or .... or
                                                                                                      htmt down their parent3 or iso14ething like it

                                                                                                       .. . 1t they to_ld what was going on.

                                                                                                                        GERALDO: You' re in here now . .. for e. long

                                                                                                      time.                      How do you feel about ~hat you've done.

                                                                                                      How do you feel e.bout the threat~?                                                                                               Hc,w do you.

                                                                                                      feel about them, the bleckmatl , . , the

                                                                                                      inti~i~ation ot these little 9hilctren?
                                                                                                                        J.ESSf;: It was all horrible .                                                                        ·-1      Jnean ...

                                                                                                                        GERALDO: How do you feel about yourself,

                                                                                                     ..:)es:3e?

                                                                                                                       JESSE: I feel terrible that ... I vasn't
                                                                                                     able: . . I d1an•t have the strength or ... or the
                                                                                                     know1enge rron ... r rom ~ot having gr own up
                                                                                                     enough or not having learn·ec1 enough 1ffi0 1'f/a~~16
                Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 24 of 122 PageID #: 5535
 ::-;·"· ·\ :'.:,.f~~""-::,1t"ry'~1!J:pff:: s::s~:·=:~-·_ _                                                                                                                                                   -··-·- ------- ---:-~-:~: :/
                                                                                                                                                                                                                                                                           4.
- • ••· · -· •· • · · ·· .•. J : ~.- •: ;! • •   •··r··• •••••••· •··•· •· ·•· ·· · · · · •~• ·· ·•··;·r · · ·· ~• · ·· · •· · · ·.· · · ·· · ·; · · · · ·· · · · · •· •·· · · · · ·· ·· · ·· · •··- •· •· · · · · ····· ··· · ·· ·· ' · · ••·_-·: · :: · · ·-:~.~::·-;••··::..::
     I.. N, G."/GERALDO
              ..        ,.RIVERA - TEL. No , 21':2- 581 - 8196                                                                                                                                                Feb 14,89                                9:23
                                                                                                                                                                                                                                                       ,;, ..· N
                                   '     _.:'.;./ ' ;                                                          •· •

                                                                                                                        "
                                                                                                                         I                                                                                                                               ,I


                                                                                                                                                                                                                                                         .~ ~- ~
                                             " <
                   . . -.r ..
                       ~   :·,-' . :                                                                                                                                                                                                                  .(f::
                      ··:; Media Transcripts,                                                                                                                                                                                                                 . 1; :·.

                           PROGRAM            ING/GERALDO -Kiddy Porn Tape                                                                                                                                                       11.

                                                                                                                                                                                                                                                                                >'".-

                                                                                                                                                                                                                                                              .... . .·.j                   \.' "
                                                                                                                . tho. t I could have done !!OmethinJ, that' I                                                                                                                   could.             i'-'
                                                                                                                                                                                                                                                     -.~. ' .:~~1ri~t:···--•:.
                                                                                                                 ·have ... I could have told the kid~ .. ·: tell your
                                                                                                                                                                                                                                                                   .       . ,.~Ki "~ ~- ~ .~
                                                                                                                   parents what's goiro on.                                                                                                                   · . ..       :/J.tltj{1~firv~:
                                                                                                                  yo~\                GERALDO: But                                     you,           were enjoyir,J                                          it,::JJjitt(
                                                                                                                                     ~ES?E: Oh no. . Oh I never enjoyed                                                                                                  :;i:                                   ~l-_
                                                                                                                  he.ted every~inute ot it.                                                                             It ... it                     wa~ .. -: it },.,,....-

                                                                                                                 wu... u                           wa• deqrMitllJ.                                              It         was, .. it                                    ){i~l[                            I'.ifr
                                                                                                                 was . .. disgustinq. It was , .. it.                                                                             W8.$, • • mentally -:'                                            ·-iif.<,:.?··
                                                                                                                                              '
                                                                                                                 painful to qo through. It. . .
                                                                                                                                                                                                                                                                           ·>. .' . .:·•: ·'."\~({:t
                                                                                                                                                                                                                                                                                                  : ,_.


                                                                                                                 the           w:::::.;o:::o:~•F:::;: t: /:;,,;i'.                                                                        ever day




                                                                                                               :::::::::~~::::~:i:::kw:l::e::::::~l:l~::~•/1ji
                                                                                                               :~:;::.:~1:::r:~•r~t::::•w:: ~~.
                                                                                                                on. It ... it wa~n•t ~- . . particul~rly, every
                                                                                                                                                                                                                                                ~::~:•;:i~ I(                                        ·,    ..


                                                                                                                oinqle til!l.e ... every de.y of the week with the
                                                                                                               kid~.

                                                                                                                                  GERALDO : !twas a                                                    COIO..ltl.On             pattern. I
                                                                                                                                                                                                                                                          Appendix" 000517
                                                                                                              1uean ...                                                                                                                                                          I      I
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 25 of 122 PageID #: 5536




                                                                                            ·'··
             'I   "
                          . ·• .

               Media Transcripts..
J   ..       · PROGRAM             · ING/GERALDO -Kiddy Porn 'l'e.p<' Ii. ·
                              ...... .

                      ;   .. .            .
                                      · ,·•:   ..   -"~·
                                          ,,. ~ I ••,
                                                            ...':} ·
                                                           _''

                                                                               defin.i tely a .coDlID.on :patt·e rn.

                                                                                                   GERALDO: 'I'hose kid~ knew vhen .they_ were:,
                                                                                                                .                        ~- .       .

         ..                           :        :• .
                                                                            "cominq to your place what they they were
         !
         I , .                                                              \'-; ··:rz~:: -
                                                                              c~~i1 for.
         ,·                                                                                        ~ESSE: Yes. ~ey knew what
                          •      •'        ' . 'f ••                                                .   \
                              ·' .
                                                                             go on                  and     wbat would happen.
                                                                            •, •   -. . .




                                                                       ~-




                                                                            k1ds

                                                                            act~
                                                                            it.

                                                                                                   GERALDO : Wba t did h_e say to you?

                                                                                                   JESSE: It vasn't ao ~uch what he said

                                                                            me it was .. . what I knew ... from growing                   up    with

                                                                            him what would happen if I $a.id no -to . .

                                                                                                   GERALDO : Wero y ou hie tiret vi c ti~?

                                                                                                   JESSE.: As far as I know.             Appendix 00051 8
                                                                                                                                                        '
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 26 of 122 PageID #: 5537



       I.N•.G .' !GERALDO RIVERA                             TEL No . 212 - 5-8 1-8196                       Feb 14, 89




                    Media Transcripts,.
., .
'
                    PROGRAM                                           ING/GERALDO -Kiddy Porn Tape 11.



                                                                                   GER.ALDO : .And what d 1d be do

                                                                     pho tog ra.phy?                                                                    :4·•"1.."-'
                                                                                                                                         ', :~·,,,,~:~}t:
                                                             . _.;·"... '.·:       JESSE :. He did just about everytbi~                    ·. ~oJ t                                 ,,w: .

                                                                     me \          He. , . uo'"1 »e for ... wh,- t' a   now ,.~~en'i;{>;if~~j
                                                                     years ot life, the past ten years al                     ~y
                                                                         .     \    .     .
                                                                    he ...\1sed Jne and abused •~- .. basically

                                                                    whenever he felt like it.

                                                                                   ·GERALDO: In . . . in · sex acts you mean?

                                                                                   JESSE: Yeah.       It .. , it started when I ·w.:, ~/                                                 ~;-

              . .            .•.,''\ .
                                                     .,
                                                      ....                                                    .           . .
                                                                    ._.- .abou_t. ei11ht or nine _and he'd . . . he'd ton:Ue / _\'i
                                                                                                                                         .·. .} r   :/::i~                              :~;?
                                                                                                                                                                                        J.::'
            ,. •;·. · ' ;"
                                                                                                                                    . •if;\,t\f.                                        ':
                                                                    11.e . . He'd read m.e bedtiae storie:, aoo ... aoo .,~.-,, ·
                                                                                                                                     •    1   '•;/:$~;..
                :,                                                 he'd fondle me in bed and he'd ehower ·~ith~}•e ~tt
                1       ·,   • ' · ~::.

            _:. _i _· , .. •• '
                                          ; _                                                            .                   . . '. ,:::;~f:½{~.
                                                                    and he'd ... he'd play :with my .pen1o.                  And          aa·=. ..' •I~- ~ ,.if-:'•~:
                                                                   hit pUbetty he ... he be,;::a:»e· e.c ... actively ·'..~;~. ..J/                                  fi.i~L'·,

                                                                                                                                                              :jt;.
                                                                    involved in . .. in bavin;i sex Y1 th me.                                  ·,.: :;· ,..:?_
                                                                                                                                                             ~~::,r,~'.;{{\:·
                                                                                   GERALDO: Didn't you tell youf'mother?                                 .'
                                                                                   JESSE: l coulcln' t tell anyone .         ..\t first~, -· •..;:d ·,\ , ~,,.Jt

                                                                   I didn't oay o.nytMlllJ bec,,uoe . . , thece wm                                     ,:     'it~f;''{
                                                                                                                                                               •        _!~\'{ ·:·,.:    '· .


                                                j•
                                                                   lots of reasons.                At first . .. I -like it. It


                                                                   ~i1;rns or. . . ot . .. or lov1ng ·or carirJIJ in the                        .7        . •,::•:"•,.-:·.-~...-,.


                                                                · world.                                                        "

                                                                                                                             Appendix 0OQ51
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 27 of 122 PageID #: 5538

;~~... ~~ffl~ll _.✓-                                   .   :,r:~:.(~:.~:rt:~'.~?:~'.~:~~:~r.~.;:~::.~::..::::;;~~~.·~.:. .... .:~.~~~~:=~~~~~~t%~~~!•,~•.·
 I . N.8 ..~GERA~D • =RIVE RA                                             TEL No, ? 12~5BJ-8 196                                       Feb 14 , 89.
       ··~\:~tHt?ff ! _.
                 1'    •            •
                                                   i.
                                                                                     ~    ·;; ..
                                                                                     .:',i,,:_-"i




      . .:.~t.. . ' f~:~-
           ' ..· Media Tta.n.scripts.,
              1
                 PROGRAM .             ING/GER.ALDO -Kiddy Porn Tape 11 .
                                                                                                                                                                   :
           .:::\;·~~_.::,·~r<~;,;··                                                                                                                        .•·,

                                                                                                                                                          .{ '·,_:_.<.
                                                 -
                                                                                   and . . . teased me and beat :me up a:, older · ·..                                                ·-·::.,~~ilfr>~
                                                                                                                                                                                                 ~



                                                                                                                                                                                           th~·}\ . ~,.
                                                                                                                                                                                      f ?I!~;i~,
                                                                                  brothers do to their yoW'ig'er brother:s ·all                                                                                        1




                                                                                   time                 am    U1en beim ao m"ch oldet                     u~n              me
                                                                                  they a.re .. . e.oo , . .. beint;l two of the• I waa . . . I ,··,· :~:•~~:::., .
                                                                                  ' \                            .          .                                                          '..:1:;.;:.4~1,J\* ::i~'
                                                                                  never had e. relationship with thea Hy mother :.L·"•&~'..-;_,;·
                                        ,., .
                                                                                                    \                ·                                · ·                              ff,:.·iist~·,-·•r ft:\·.=
                                                                                  was n~ver much involved in being with »a . ~or·)i: ="· ·                                                                               r,'='::
       '    ;(
            ,:
            :.
                  ..·:,.•..,.
                       •
                                {
                                ;·
                                        •'      •• i                                   \                                      t-...                                                        -~i:;:.


                                                                                                                                                                  _; .   '/:(.~:·;
                                                                                  caring · a.bout Me .                                                                         ·. •


                                                                                                        GERALDO: Do you really bel~eve your tt:"if: ..

                                                                                 ~other didn't xnow _over ten long ye

                                                                                 your dad and you were doiµ.g?

                                                                                                        JESS~: She didn't outriuhtly K
                                                                                                                                                                                           ;,-          ' r- .,-
                                                                                 tbink if she did. ·.. she would have done                                                                 •·,... . · -~;.-, ·<      .
                                                                                           .              .                                                                            ·: t,:a'i. ~ .\:-t·:,/~[. ~ j
                                                                                 BOlXl.ething. · . She lll.ight have euspected: She i{Iti3J.~~                                                                     ,•,;f
                                                                                    ·                     .                            _     ·                                        1/.?/?; .i lt·i
                                                                                :taight have ~u~pecte.d e.r.rl . . . arrl .- . . e.oo , .. aoo_,.i;;. -.,.:.-;·                             ;i \;r

                                                                                : ~~d1;t:h:o~wa::::l:: :::i:~ B::~: ::.1:
                                                                                ·~e.;i.d somethi~.
                                                                                                                                                      0
                                                                                                                                                                                                         .- ,:•,
                                                                                                                                                                                                         .,   .· /• :·(.
                                                                                                                                                                                                                   ·.;;:•



                                                                                                        GERALDO: What'd          your !ether do with the,e -:

                                                                                photographs?
                                                                                                    JESSE: He woulct ~erlll the~ o!! to triend~
                                                                                at his wi-10 ... be.~ darkrooms -who c ould develop

                                                                                the-m.                   We . . . we d on' t l:18.y e a d e. r}croom . He
                                                                                                                                              ···            Appendix 0005.20
                                                                                                                                                                                       I

                                                                                ,.,. ,,.,A v:c:t         -iw:i t. ,=tr;rd·. t.hP.m ou t .   I mean :sometime :, :
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 28 of 122 PageID #: 5539

                                                                Feb 14 ,-89



                ,:·
:,    -~·) .
       ~:· Media Transcripts.,
           PROGRAM             ING/GERALDO -Kiddy Porn Tape             11,



                               he :would give the• to friend~. noBt°ly he -~
                                                                          ,--,.-,
                                                                          .             .
                                                                                                                                                  -s;,!
                                                                                                                                                   ,·
                                                                                                                                   . :t.;£,~~.:
                               mailed them.
                                                                               "'
        .   '                   · ·· 'c;.ERALOO: Do YC?U rell'.Le:tnber .to who. he

                               theJl?

                                   \ JESSE: It was ju5t. t~iende. · Like ... there · / .· -:.:•·
                              .. '\                                           .    .         ~:;-;-;. :;_.,:.{ ' :;': ,i~::~;
                              wa~ . . •,there was -         ~nd there ~:, . . . th~r_e,,wa.~..f;i:;,

                              . . . · I never »et ... I never aet . them . •                t.,,J~\!r:i; ·
                                    . GERALDO: (OYER) Obviously• . . p~ople ·in 'the.:, _
                                                                                        :~:,r; ,Jtf··:"·.


                              same :::::: ::::.:::::o:: the om ..;11;};~11
                                                                1
                              :~~•:•::::rt:: ~~P::::r::.~~=~~: o':·./~t;.,
                                                 t •::; ·                              I.

                              never much probed where t.liey_-went Bomehov. -__              1;: ,-. . :i~tt.f.i
                                                                                            . • , j<            : :.~:.-       ~ .! •.      T .

                              mean he wouldn't • tell me any,.tay.
                                                                                                       .   '"~}~:.-
                                    GERALDO·: Did he also take vj_deote.pes?

                                    JESSE: Yeah.       Yeah .                                              -~                           -
                                                                                                                              ·;   ..
                                    GERALDO: Videotapes of you in action with                               .     .,'-;.:-_.,

                              tb.e children?
                                   JESSE: Yeah.        And the kids na.ked, Yeah.                                       .·. ..          ~   .
                                                                                                                ..-..
                                                                                                                    _   .   .:· .: . ~ ..
                                                                                                                   -.       , .•        .
                                   GERALDO: How many kids would be in one

                             episode?

                                   JESSE ~ \tell there was e.nywhere t ro1n .. . ·
                                                                                   Appendix 000!¥1
                             four to .. . to e i ght kids in . .. in a class.                · ~
Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 29 of 122 PageID #: 5540
                                                              Feb 14 ,89 :
                                                      .• ,l
                                                      .('·




                           ING/GER.ALDO -Kiddy Porn Tape tt1.


                                  GERALDO; All boy5.
                                                                                 " :.:.. .   " 1', .




                                 JESSE: :ror · the most part. Evidently\~.
                                                                             L · · . ·}f/.:'           1:-


                          c oJn.put er s vasn't a very. , .girl thing to do.; and :.
                                                                                 ·· _:'.;~~~il~
                       ·. : ..I' ~ue~.s »y tather .e.lway.s discourage~ the g-irl:, --~':"t
                           ;



                          fro.m. enrollina.
                               \GEJULOO:    Becauoo of his particular
                          taste~.?




                         Di~U::::~:::::u::: :::t~h~c:~~:~t:}t1i!~:,
                         videotapes with you dad?                                                }\ · · : · ··1r,y,·.
                                                                                                                    ·-,;··· .

                                 JESSE: No I couldn't watch the~. No, I .. ..                                1.
                                                                                                                  . . :.: .. ~        .
                                                                                                                      ..,,I".


                                                                                                                     "'':i:·
                                                                                                                      ·-.::-, ,.,
                         I don'_t think I've ever actually l:lven ...                                                     ,!;••}· ' . •


                                                                                                                   ...
                                                                                                                     ...., r :



"I
                         vatched a Single one ot the~;
                                                                                                                    ;r-·\_--
                                                                                                                       ~:;.


                                                                                                                                 ..
                                                                                                                                     .-

 I
 :                               GERAf..DO: What about the photo9repho?
                                 JESSE: I ~aw so~e ot the photograph~.

                         Some of tlle• came hack. He had llf;f own
                                                                                                             :"7-----:

                         personal collection of his favorite:s. I                       wa:,. .                   '.~f-·t:, -
                                                                                                       .. •··:~:;;.{i•.•f:
                         never interested in looking at them.                  It Jnacle
        ,.
                                                                                                                   ·~::..        \        :· ' ,
                         me even more sick than I already ~s.                                                      .:?!


                                 GERALDO : Dia he sell them?                                                        .,
                                 JESSE: l don't think he actually sol~

                         them.     I think it was mostly ju~t a .. Aa>ertlM8.~~.2
                                                                                                       I
Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 30 of 122 PageID #: 5541
                                                                           A0983
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 31 of 122 PageID #: 5542
....~ ....:..-. ~ ~:1;~)~}~¥.z~rt_;%~s:::.-:·:·::.:::~~~::~T;: •:~ ~,r::;::·::.:: ~-::~ :-:.~·:-:.:·.......................:::..:·::-:·.: .-.-: ·:::::~·::-::::~~-T ~~~-.:.;:;·,:; ::~;;~1~~
 ).N.G.~GERALD• · RIVERR . TEL .~o.212-581-8196

        · .·f:f;1l~i,{ ,                                          : . ,,                                                                       !f\ .
                                                                                                                           Feb 14,89 · 9:23:,No..                                   K 5 ~2s




                   Media Transcripls                     1

                                                               ING/ GERALDO -Kiddy Porn Tape                                     11 .

                                                                                                                                                 •·•,.
                                                                             GER.ALDO : Tell me .
                                                                                                                                                _.,.     _.::. :
                                                                             JESSE: I wasn't home wnen the ..\ the

                                                              .tederal ot!icen~ came. I                               we.~     at scho'ol .·                           And             r:\-~.-~•;,;.~,."'.,'°
                                                              came heime. I think it was about a vee~ ~f
                                                                                                           .. . : : ··~tf!(~~::
                                                                                                                      :i1-.4t
                                                                                                                                                                           t?;~ff~t=,i1:i·~;1~~-.:-;,-.
                                                                                                                                                                                                                             ,;
                                                              the¥ ce.?b.e o.nd I noticed t.ho. t. thing:, were
                                                                   . \                                                                                   .
                                                                                                                                                                             ;_.~:.~-':.:t~
                                                                                                                                                                       : ,;J'.?,,., I',          _<'~•
               I                                              out 1of :pla.ce frolll the tJ7a.Y I'd left· the~. -· ·-~                                                                 ·:,,::··:··•'·'
            I                                                            \

                                                              I also. noticed .there was something very }f.f.f~~ti
                                                                                                                                        ·                          -!'~·   r~i~iiit:tt~-
           ·i'
            i·                                               . peculiar. .                                                                                          ·::}j~~]t~;-~~r~tik·
                                                                                                                                                                            :;::"II
                                                                                                                                                                           -~·· •, ',. ·.     •'"c(li]l~.1#~~
            i
            I
            i
            1• I
                                                                         . iND OF TAPE 1 .
            !
                                                                                                                                                                                             .          .. :;:: ·--~·.
                                                                                                                                                                                                     :~· ,...
           !i                                                                                                                                                                                    ....:~;:t"f .. .

           l.                                                                                                                                                              .... -~-: t:-
           ,.
           !
                                                                                                                                                                               - ,.·
           I
           I
           '
          •i




                                                                                                                                                                                                 '     ...      ·"   .....




                                                                                                                                                                                            ;.
                                                                                                                                                Appendix 0Q0524
                                                                                                                                                                                  I
                                                                                                                                                                                  I
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 32 of 122 PageID #: 5543
-;---: ~    ;.·. ~-:r~~:iiffi~~t.f:~~f~\'
                      --  · T!T1>,""""'""""'                   ~         .. -
                                                            :7·;.~~~t1~1--~\.          ~--·_· ~,,, - .----- ·-·--
                                                                                   .t1o.· -    -                       ,..:-·- ~ -




 ~:
                    .    ..
•· :" ......... ·:•: :···:::···: ............................: .................:· ........... --~ ................................ ....................................: ··:· ..... ·: ;;:..
                -
                                :~·   '
                                                                                                                                                                                            ' •




            . '.                                                                                                                                                                                   :,:w~:r;
      •                 I                                                                                                                                                               '
   · L.N.G ; 1GERALDO RIVERA . TEL No.212 - .581-8196                                                                                        Feb 14,89                    9:23 · N~:~~~-<'~;:ifd"fJ 6.(._2



                                                                                                                                                                                                        . 7'" ~ .                "_'} ' ._:,_:
                                                                                                                                                                                                        . :~~       .
                        : Me<11a Transcripts# lnc.
                            PROGRAM                                          ING/GERALDO -K:iddy Porn Tape 12.                                                                              Page 16                                  f <.
                                                                                                                                                                           !   I   •




                                                                                               START TAPE 2.                                                              ~-:      ,_




                                                                                                                                                                                                   :·:~:::~--:
                                                                                              GER.ALDO: Okay, you get home, Je~~o,
                                                                                    \              ..
                                                                            everything' 8 out. ot place . ..
                                                                                , . \~ES~E: Yc:J. .
                                                                                              \
                    ·'..
                    ;

                    \·. ···                                                                   GERALDO: (OVER) When do you rea.11 . •. at, ;- . . ,,,.,<· .'•.:,
                                                                                                       .                                                                   ·            · ·r ·:_.               !, ..   .     ~-~l\\~ -::·:
                                                                           what point do you realize                                             that the place ha:' .... ,':rL:,~:·_:\'"
                                                                                                           .                                               .               -            . ' :-~.t~·                 • . . - ....f~•!."i.'fJ~...:...~

                                                                        · l:leen raided by - the· cop8 and that your wor:,·t · · ···
                                                                                                   .               .                                                                              ·:f..
                                                                                                                                                                                                                             ·''.;t/Wf
                                                                                                                                                                                                                                    \:.: _. .
                                                                                                                                                                                                                                              ':'       :.t
                    j                                                                                                                                                                              ,.                                  -'.-    >,'' -
                 I.
                                                      .   ;_
                                                                           nightmare had come true?

                 !.
                    '




                                                                          and ... he told ~e what had happened, the.t the

                                                                          police hacl co1ne. That my mother ... found out
                                                                          about the ll.lage.zines and the phot;_qs a.1xl a.11.

                                                                                              She ... e.t thet point wa::m't te.lk_inq to                                                                                   . ....
                                                                                                                                                                                                                             - , :'·
                                                                                                                                                                                                                              . ·-     .      '.   ~.
                                                                          h1~. She had ~ovect in with ~Y orandmother .

                                                                         .A.nd he told .ltl.e ...                           that ... well he to'ld 10.e he
                                                                         wanted to kill himeelf. tte told ~e he wanted
                                                                                                                                                                                                                                           ...
                                                                          to kill m.e too and take me down with hiri.. He                                                                                                            ,_·.:·.

                                                                         we.5 ~o scared . of e.nybody finding out                                                                                           ·
                                                                                        ·                      ·                     ·                                   Appendix 000525
                                                                                                                                                                                                    '       I

                                                                         about, .. abQut what was really croina on
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 33 of 122 PageID #: 5544
            ..                            ii.,,,                    s_ <" •          . ,::c. ' ......... . '                                                             ' <r .            .r,•        r .    '.·.:t.,n;,_;- . ··:,:..,.~-~-.·• . ':.~ \::
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                A09$6··. 'i'\;.
                                                         $.OI      ,.

       • . -.·:··\~""'::,-~,··97-;..~ .
. ~................. ...................... . .... ..... .. ..... .... .......... ..... ....... ......... .... ........... ... ....... .. .......... .. ........ ...... ... .. ....... ._. ....... .... ........ ..............·.... ,;., .. ..

   · .I.N:G. I GE         ., RALDD RIVE RA TEL No. 2 12-5-8 1-8 196                                                                                      Feb 14, 89 9: 23
                       . ,11. •




                            Me<11a             Transcrtp~., Inc.
                            PROGRAM                                                      ING/GERALDO. -Kiddy Porn Tupe •2 .                                                                                      Pag-e 17


                                                                                     . that. .. . he -was really willi~ to take his life

                                                                                       e.nd iny life.

                                                                                                       ·GERALDO : Why d idn' t he?

                                                                                                       .J ES.SE : \Tell. .. l left very quickly. .                                                                   I
                                                                                               \
                                                                                       told him• I wouldn't help .                                                       r     told hi• I'd
                                                                                    . ... I' .d keep it e. $.e cret.                                                  I . . . I told .. . I.,. I
. . ..
       .                                                                           ·. ... I basically convinced hi». not to kill

                                                                                      himself.                       Just· b'ecause I loved hifll• so -m.uch                                                              aoo
                                                                                      I just.. . . the thought of l oaing hi111 would have

                                                                                      just ... the thoughtot . .. the thought of lo~io;,

                                                                                      him would·. have .. .. would have killed :ne.

                                                                                                     GERALDO: Still.

                                                                                                     JESSE; Wl':18.t ·dO you ~ean?

                                                                                                     GERALDO: Even ~ttet whet he ha.d dorie to _
                                                                                     you           M'ld       to       the boy~ .
                                                                                                                                                                                                                                      .._--.. ..
                                                                                                     JESS~ : ror ~OBt O! my 11te he W5 the

                                                                                     only per~on who eye r loved ~e.                                                                  He we.~ the

                                                                                     only person who ever . .. was with me. who would
                                                                                     do thin.gs tor ~e . who'd show any sort ot
                                                                                    affection .. .

                                                                                                    GERALDO: (OYER) He used you.
                                                                                                    J ESSE : (OYER). ; . tor..ta.rds :m:e .                                                         Appendix OOOl526
                 Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 34 of 122 PageID #: 5545

                                                                                                                               •• • -. •• ....• >•lb •:•

                    ,~                                                 ,.,,,,.,,.,v ,=•- - ":'-":""~'~'."'"'"' ..                               ,·: ....
    ....                                                      ~.~, .,,_).·: "'.!''.-"'k~-!~~-i::?}:n~"' .. .. , - -- ~·"· ,: •.- ..                                .-•   . ···_--.--- . ··:f~~.'j~'-·.·.:~:·~~-·~:
                                                                                                                                                                                               .:·              . .- ..
                ....,.···i: .. ;:,-·,ittl'J\·::----;... --•·...................................-..... .......................................... ,.. .
                                                                                                                                                                                                     ,,: ._,.



                    . .,-l·. N :G JGERALDO                                            RI VERA _:-TEL No . 212-5 8 1-8 196
                      0~ • • •   '   •      •   ;   ;   ~ °.!'! , .

I
I



I
'
                                         ·•:·,::;:.:!,:
I                                    : ·: '!                      M~<ha Transcnpts.. Inc.
                                                    , ). PROGRAM                                                              !NG/GERJ.LOO
                                                    .' }·i ...
                                                    ·, i
                                                       '.


                                                                                                                         . in his perverted movies.
                                                                                                    '       '
                                                                                              ""!       - :-.•.:-·-:.

                                                                                                                                                                                                                          ....
                                                                                                                        \.\ that .                                                                                           ~
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               ,•




                                                                                                                          I

                                                                                                                          took
           ·I
                                                . ..     ~            ,,




                                                                                                                                                           '   .

                                                                                                                         call and I .. . I wouldn't te.ke hi& call~.                                                                       . .. ,
                                                                                                                                                                                                                                           .


                                                                                                                                         Hy mother would call . l told my roo•                                                          ·---:---.
                                                                                                                                                                                                                                           ·:  ,·

                                                                                                                         mates ....don't take their calls .                                                I basically

                                                                                                                         tried to just ... ju3t ~ut it a~ide and hope
                                                                                                                                                                                                                                         ' .1::
                                                                                                                                                                                                                                           :·,·
                                                                                                                         that ... tbat . .. in some 5trange way it wouldn't
                                                                                                                         be pureued. And . ..

                                                                                                                                         GER.ALDO: That they voulcln' t                                    COlll.e        atter

                                                                                                                         you.

                                                                                                                                         J E SSE : Well tha t ... toot 1 t wouldn't go
                                                                                                                                                                                                                      Appendix 000527
               Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 35 of 122 PageID #: 5546
     ~--·_.-,_._~-:~:~~c';-~t.~mt.¥.:1q1~~!!:?:~.:::?f:·:':~f:~: :-:~•:~:rrrr-r~·:':".':.'~:==~~-==-.-:·.-:·_._._ ·--·····-······-·::···::.···:.-::-::::::-::.-···"-~'--1;-:::~1!;:~
      :-t·•r .N -. G~)GER.ALDO RI VERA · TEL': No .. 212-581-8196                                                                          Feb 14 ,89                 9 :_23 {

                ·',~t~t~:;f ·•· ·.. ·:,.;: ·                                                                                                                         ;~if'.c{\
                         •; Me<lia 'l"ranscnpts. ln<:.                                                                                                                             .   ·;r;1;-i~c_,
                                  PROGRAM                                       ING/GERALDO -Xiddy Porn Tape t2,                                                                    Page 19 ;,,-· -;~:-



                                                                               .m.aga_zines and all . the videotapes e.nd let t:.,
                                                                                                                                                                       .c ·                tT;Ji1~r
                         .,
I                                                                                                  And it seemed like                      that was                1-~·>,~l;jj~tf.i/ ,,J,..:
I·                   .   '                                                                                                                                          " .:..,. ' .:'{/':(::·:i~'.·
j                                                                            .·wanted to confiscate all _the stuff and. ·. :-a~ -: · ;\f~~;.,'./t~:.
                                                                         "';, ·.                                                                                         .. . .,if/'                      >!~;tf!f:
                              I
                                                                              find out iay father Is contacts and things.{r ).ndjl<~\(:

                                                                              1J. soine way or- another I ... I. .. I                                              don• t kn'ow- 1!                           .·· , . · :._
                                                                                       \           :  ..                                                                     i. .\
                                                                              l ~s _lucky or unlucky but I                                            llla~ged . to put. .·.."t.-:··C                                                     ·
                                                                                       · ,'.              ·                                 ·                                               ;.F~:~~~r2~:.
                                                                                                                                                                              . ~ :.'.}~~t 1;! ~::. .: .-.
                                                                              the wpol'~ thing oft until I came hoJQ.e                                                        for_/\ .· ·:);J ·~;-
                                                                                   .           .                                                      .                          \ .:,:, . . ·{;  ·

                                                                           . Tlla.nksg_iving arrl.·., that was . .. that was the _big t·, .

                                                                             Shock.                                                                                                •f''\?fll
                                                                                               I. .. I co.:rne home and I went out with ·•i;.··_-:                                               ;--'.'   _t;>-_:}i::_i\
                                                                                                                                                                                       ~    .    .           ·:: . ·:~~:~                 .

                                                                             bunch                 oi    11y f rierxl~f arrl -went into                            New York· ', ·                            ·.•!'      ~:.:                  ·
                                                                                                                                                                                                             ::~:'.¼/,_:··
                                                                             City _for the day . . . shopping e.nd 5.t1:-1f f.                                                     I       was ,:,'·'' ·
                                                                                                                               .                               .                       .                  ;][~:'.i~-\. .
                                                                          . f!lann1ng on. ste.ying out the whole day and then   .r;~,--·,;,,-1;.!.:,;·
                                                                                                                          . . . ..~~ :,·.~:~-fl: .
                                                                                                                                                                                                                  M    . • ·. :, . .• '




                                                                            ·1 decided I'd go home for dir.aner.                                                     I called

                                                                             th~m up to · tell the·m. to expo.ct. me for dinner

                                                                            a..na so~eone answers the phone.
                                                                                                                                                          ·.:.-•

                                                                                               I ... I said hello .. . ar:w:1 ehe goe8.'..who i~
                                                                                                                                                                                                              .   ..        ~




                                                                             thi3?                     I say; It'e Jesse.                       Who ~re you tryinq

                                                                           .to reach? I was just trying to reach my hom.e.
                                                                            The voice ... you've reached y~ur home; your
                                                                            m.otner e.nct . rather have both been e.rrested. Are
                                                                            you coming h9me? I tol~ them, yeah. Said ; Well
                                                                                                                                                                   · Appendix 000528
                                                                            you' 11 be brieted when you get hel'.'e.                                                                       · ;
                Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 36 of 122 PageID #: 5547

.·.. -·~:~~.:·. ~:':':·~~i ::.•,·i~-                            ~~:-~xc;.:~~?:?:·~:=:~~ ~ ~:·~- ~:~-~-. . :·. . . . . .-~- . .:-. . :·: : ~:~:~~
                                             J~/'~:-~.·:·:.·:':~.                                                                                        r-~~. :·.~-...:·:·:-: :~:'.;~~;,~~:,

  ,.. . I. i'J ·_); t;·~~RA ~'oo' ,;RI VERA.. TEL No. 2 12-~ 8 1-8 196                                                                      Feb 14, 8 9
  .                 Xf(f~{tt/ ·. ,·'.;;.'. ,··.,·.                                                                                                                                       ...,



                       · .I
                            I.
                       ' Me-dta Tra11:scnpts., lnc.
                   · · ) PROGRAM
                          . ..                  ING/GERALDO -Kiddy Porn Tape *2 .
                                                                                                                                                                                           ;·v~rr
                                                                                                                                                                                         Page 2() ,.,_:/ ,-.:,


                                                                                                                                                                                       ·~ffit./4l~
                     . I

                        .j
                            I       ..                                                                                                                                                1
                       ·1 · .·
                                                                                                                                                                                       .~
                                                                                                  And I. .. I think it                      was . . . it wa~ at ·that"~·-l'. ,1,frt'~:•,
                        I. .                                                                                                                             ;_.. '_ .' ~~j, _,<,~(/;]~ )._
                                                                                                                                                                                      ::
                        1·                                                          moment .. . that . . . well I ... I think I basically                                                                         ·:i·r:.·.-~--
                                                                                                                                                                                                 .. , -           . ~:·,.: Ji:r
                        r·                                                                    .                                                                                                 . . .:·. .        /~i-t•·--,t.~~:
                                                                                                                                     I.. ,'Jj_y friends a8ked t~,:-,1r.-::,;;,,-,-.tt.. :
                    . !
                                                                              ....·,just turned to jelly.                                                                      . ·.,.-•:, ,':i }\
                                                                                    what ·w as wrong. I ... I certair-"I~ ,..,,...,_~ldn'                                             t tell : ._.,_ .
                                         '   I
                                                                                    the\           I 1ust told 'em I had to get ho,;e                  <l,id ·:~iJ;;i;',' .
                       .,       '
                                                                                    they'-.~new there was                      .so:raetbinQ very wrong ~ .,:{·/ j·:J{J-/

                                                                                   they, .': they toolc               lllo     oort o! ... verf caref~~m-1\'_               'i
                                                                                   escorted          me,      we 9_o t on the train. came                                           hoi:n~<i•\;~t. . ,it/
                                                                    ·'

                                                                                   : ~~r:=~~:r~~n~::~~•                                          0
                                                                                                                                                     :~   :t t:Y•::::~                          :t?,:l!      ..    -~;~ ...,-~:t~..}J
                                                                                   was ... I . -was al11o~t just too sca.r~d to go home. ·
                                                                                   I was really convinced I' would just stay ir(:,9·.:
                                                                                  New York ·.C:ity and just .. not go -ha.me, Just

                                                                                 · rigure some~hing else to do and ju~t not go
                                                                                                                                                                                                                   .---:..,.__
                                                                                                                                                                                                                      ~   . -t," ::·.~
                                                                                j'lome tor a lor.q time.                                                                                                              . 1: ·.

                                                                                                                                                                                                                              .}
                                                                                            GERA.LOO: So you got ho~e and ...
                                                                                            JESSE:         And     I tound ... TV camera~
                                                                                  ever}Y1here. Policelll.8.n everywhere.                                              tly brother

                                                                                  pulled ~e aside and he told me what had

                                                                                  happened, that they 'd both been arrested and

                                                                                  ... police officer ce.lne. and !laid they wanted lli.t;i ,
                                                                                                                                                                                Appendix 000529_
                                                                                  to c o m~ in .... -1r1 ...      .,...,__ ___ - - - -- L    •       -
               Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 37 of 122 PageID #: 5548
                                                                                                          "~~·.• :?"-:-~~=~y ~----
                                                                                                                              , '   ···f   ~-·
                      . - - · ·- ·-··• ·· •:.:;r-· -·
~ ~ ~ ~ & ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~~ ,...,.......,,.--- .,··.'.... ·,;:,----- . - - ~ ~ - : - ~-,....-..,,.~==

.·;C:.i.'.)]t~~i:ft"'::J<it\;Jf'_: ":··· .·'·· •·· · ·· · · ·.· ··· ·. . .... .. . .itJ/JI                                                                                           .
·•· . I .. ~   ,_G//f{~f~,.~~:~9           1
                                            _:·   ~I ~~~A_/:i·-~-.: .-SiWo;.·21?-581-8196              . Feb   14 , 89 · 9 .:/ _3 :N,P,.J ,... __.                            -~\;:J;{~

/' .-; Ji1(.:r:~scrip~, I:.:                                                                                                .:·..·i1111;.
                    ) P_ROGRAM                         ·      ,·    ING/GERALDO -Kiddy Porn Tape t2.                                        Page 21                           L       .·•>·



                     l ., .                                                                                                  .               ·j7!f{e~
                                                                    I went in and . .. poi1ce everywhere_. They.....they ·,,,..,:,. ..t:;:,,;.,,_

                    .   ,, .
                                                                    were taking everything . They wero 110.i ng                                   \~" :•·•..
                                                                                                                                                   • -• • ,~-·   , . • ·.
                                                                                                                                                                            ·'f:I,.'
                                                                                                                                                                            • ·-:·.    • •.::: #_, •


                                                                   . thr\ugh every b~~. They           ~eren I t      leaving                     {;i ·.~.,:~:~if,_·:~:.
                                                                    anything unturned. ·                                                         .,-. /f . · · ..·.1.- · :                · y




               ·- ~
                    r
                    ...,, ..
                                                                           \     still . ween' t oure wbat .was 901,q
                                                                    happen.' I .. . I thought · they'd just question·: me '':··,-
                                                                                                                                            t~!if ;!!l\i~it:                                    t:°%
                    ;~ :· .\           .
                .   ~           . .:                                   .                     .                                        . . ,_.'.;~f :j;~~;f
                    ,.' '
                    ., ,
                    :,      '    , . •I                            . a.bout ·what had gone on. And I guess I sort···or·•~..-:·•i.                                                                  1




               . i.
                                                                    r eo.lfaed at tbat point          ~ wao. going to have •\o ;,,'.,',jJ"·'·~
                    I•
                                                                                                  ·                     -                         .·.,.. '• \. -~·:t )1(,t
                                                                   ~te.rt telliM_ someone wha:t had gone on. And r•. / ....,:                                                 :>li~~•,'.f+ 'i


                                                                   they ~m•ted ••· . They questioned me for                                                      'f)fti!;:i i
                                                                   a.while and. then they said ; You' re under arrest · ·.-,;_~?(}efj;t1
                                                                   ond t.hey · alapped       he.1~ cuff~: o.n ae: ·                 . .             .                        :- -:}\~l:--.
                                                                                                                                                                            .ii: {i.-::·-.
                                                                               And.; . they took me out in         t ront ot the TY. · . · · .,
                                                                   cameras arid . . . and . .. threw 10.e in the car· and ·

                                                                   drove me down la the police station . I wasn 1 t
                                                                                                                                                                            -~ -

                                                                   really ~ure w~t \Tao going on.

                                                                           GERALDO: Jesse, you veren't really sure
                                                                   or . . . you ware very ~ure.

                                                                           JESSE : I wa.~ very scar ed and ... I wa~
                                                                   quickly realizino th.at ~Y worst ni~htltl8.re t...ad
                                                                   come true .        J.nd- I e.ls-o ree.li2ed the. t       vr...a t. l                               .
                                                                                                                                AppendiX 000630,
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 38 of 122 PageID #: 5549



I.N.13.''/
.·         GE-RALDD
             . .  , . RIVERA
                      ..     ' TEL No ·.212-581-8196                 Feb · 14, 89     9: 23,~.~ • . . 0                            A~~~




       M&~1aT~anscnpw, Inc.
       PROGRAM                      ING/_
                                                             .
                                        GERALDO -Kiddy Por:n Tape 412.
                                                                                             "                  t};1t.::;:
                                                                                             . Pa.(1e _22:, ..·,ft"·:/' " ••



           :• .· -                             GERALDO: Ii it    were my chila in ::~r
                                   com.puter clas~ ! would probably we.nt to
                                                                                        "'
                                                                                                     :.,iir
                                                                                                         """-St~~--.. . . .
                                                                                                                                            ·~~w.,
                                                                                                                                                ...-.~ :!".,




                                  you, Je,~e.

                                            \ JESSE: I can under5tand that, lt
                                                                                                                                   ::   I       ~ :0 •         •.'
                                              \.                                                             ' ·,_'   .                    ..    •., ,.
                                                                                                                                    . •. rf:'" •
                                  were m~ child and :;someone did it to m.y ch11_~ ,.-'.                                      -. :~:::<r·::~
                                  I I d want to ~ill them too.

                                             GERALDO: What you've .do

                                  lllo·st horr,ible crime~       you .could possibly
                                  C 0Jnlllll).i t .



                                    .                                                                .
                                  ... pei:f ectly· understend how .everybody i:s                 5

                                 appalled· at what had gone on·
                                 nov.         Four years ~QO, I didn ' t, ·                                                 . .. .:·~~;-:
                                                                                                                              :'

                                                                                                                                                      ..-·
                                                                                                                                   :. ~.    -~-
                                            GERALDO : _Seventeen kids :

                                            JESSE: Yeah.
                                                                             . :.-•

                                            vtRALOO: The state says probably three                                        . ·:-- ,,...-
                                                                                                                            ·:= :
                                 ti•es toot many .

                                            JESSE: Well there were kids who were in
                                 the classes who were witness to what was QOiD!J
                                 on v~o ... all tor different r easons neYer were

                             ~   -actually physlC;ally abuse.ct by ll'.I.Y father .
                                                                                         Appendix 000531.
                                           GERALDO; Or you.                                              '            I
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 39 of 122 PageID #: 5550




''                                                                    ....... .

     M~_<11a                                            Transcnpts.. 1nc.
     PROGRAI\1                                                                    .           INi;;/GtRALDO -Kiddy Porn Tape ij2 .
         .    :•:.~-':               .,:-· ·~·:~:               "':

              'i ~~). -;..):·· ~-:
              .:}/,·.r:·,.:-"• -,.•
              ;; 1:•t;•,         0



                                                                '
                                                                                               . .::·..Z:-.::-:" ,
                                                                                                   1·••-•..• ~~-
                             •       t'   .
                                                                                                  -. ". ·GERALDO : And there wa~ a
                                     '    I           .1 •··,
              ••       ,' -~ _; . . .             I

                                                                                             involved.

                                                                                                             -~f     SSE: Yeah.
                                                                                                             GERALDO: A.· buddy of yours,.                              --~--
,.
                     ·, ,•

              :. ·:: >'. _ ..
                                                                                                                     \
                                                                                                                     \
                                                                                                     . ·. JESS~ : Claaama te.
                                                                                                                                                               ......
               '         '



                                                                                                       ·, GER.U.DO : J.nd         for   how lor.tg we.a he .a ... ·
      ....-     .. -
              ~:=i: . .
                                                                                                                                                                                                      ! -~
                                                                                                                                                                                                 , . ,~~-
                                                                                                                                                                                                     ~- ' t

               -~--                  '                                                                                                                                                              .":)   ,.

                                              '         ,.                                   p~rtic:ip_ant.?


                                                                                  '..., .
                                                                                                            JESSE: For . . . for ...                                            fti±t~
                                                                                                                                                                                   , fi..ii!• ~ ......--r,_..;;
                                                                                                            GERALDO: (OVER) .And what d1d you have                                ~;~I.(:~f;~}i.~: ·.
                                                                                            ~~
                                                                                             -· :. Yid        a:uy::•d:/:yth:•: re. you, your·[l:t!J
                                                                                                                                               1
                                                                                                                                                :::
                                                                                                                                                                                . . ;r~-,·~                                          ,:: ~.. ·

                                                                                                      - JESSE: Well. . . he just happened t ·o coJl\e                           : f$~1(i
                                                                                                                                                                                  . --~ ~\-5rfa "'":"~.' ~


                                                                                            one day. Just to stop in and say hi and he

                                                                                            walked in on .. . , on.: , on . . . lllY father takin;1

                                                                                            pictures with lll.e having . .. I we.:, .. . gue:,:, I

                                                                                            rona.11.ng the kid . . . I mean the .. . the ~1ct~. mo~t
                                                                                            of the kids were . .. naked or half naked aoo he
                                                                                                                                                                                                                      • •       J;
                                                                                                                                                                                                                            .    '
                                                                                            was telkin.q picture:5.                                                                                               . ....
                                                                                                                                                                                                                  •




                                                                                                         And . .. the .. . . the only ... I ... what m.y father
                                                                                                                                                                                                                                j
                                                                                            did at that p oint . . . was he . .. he ottered hi~                                                                             ·!

                                                                                            money.                   Not do mu ch to not eay anythinJ          b~~endix~OSl<j
                   Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 40 of 122 PageID #: 5551
     l\'J':',):,
             _Ul!':J_
          ,,         ,...
                ·-·~:~                          ., .
     .~-: ....:.~ .:. ~. J:-...... '~~.~,.~~~ -~-.;·.: ...................... ·-·-· ..-.....:......-:. ·-·-·· ............. -...... --............-.. ..
                        ·                 .:r·•/1::... • -~                                                                  .
     L N. G ~//GER                ,L'DOf
             ,,,,.-~-:;..;r-if\• ._.,.!! ,..:, RIVERA . TEL · No. 2 12-581'-8196
                  . l••--f~--- •.!     l~~;,. .               '->1,.
                                                                       ,. ,, .,7 :· .'_ /
                                                                       .          •    ,· , ;   •    ;




                    Ft,J,'.~iiJf'.;l                                                            ·.·
                   1•                .•,,. :   fr: ·.
                   ~-                                .
                   i• Me-cha ;rranscnpts,. inc. ·
                   ; PROG~AM                ING/GERALDO _-Kiddy Porn Tape J2.
l                                               'r
!_
.
I




                                                                                to stop.
                                                                                                    GERALDO : (OYER) Where would it have ended
                                                                                                                                                                                  .,
                                                                               up?              Where would it have ende1:1 up if you had
                                                                                                                                                                             ..   _}
                                                                               not been caught? Wbo.t would have been next;
                                                                                ~muri: ! 1lms; killihg the children and

                                                                               photographing . ..                                                          Appendix 000533
                                                                                                                                                                     '   I
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 41 of 122 PageID #: 5552
                                                                                                                 A0994




      ..

           1   Mecua.Transcnpts* 1nc.                                                            ,,
               PRQGRAM ··         ING/GERALDO -t:iddy Porn 'rape 12.                            ' · Page·· 25 1•!,?
                    :' •r·-. .                                                          ~        .,~
                                     .'i .·                                    /

                                   . .,        GERALDO ; (OVER) ... their deaths? ·; . .

                                 . - · _ \ JE~_SE: I .... truly believed ... once
                                  away from •Y father , once I lett tor,
                                               .              .
                                  3Chool ...       tnat. it vould ::,top ,    I alve.y~

                                 . lliyself as the -object ·ot his desires.. lt
                                  :I. t was me being there that caused biJll. to

                                 a.busing the kid:! in ~he fin~t place.                 =




                                      It wa.:, . .. it was . .. me ... saying no to. b:i.Ji ·. _;,.), ..Lt
                                                                              .     )-?';·~)£:{ fTuiti.~{/
                                 as I grew up and hacl_ the courage to say· .,-,, No ·::,:,,~i.f~~·~
                                                                             . .. ·.:L.:~/;'.·:;~i:fl
                                 dad, don't do that . That he ~tarted . .·. doit:g .,.,.,,,, .,:•:; ;.,nu.,!W·
(
                                 thinas to the .kids.                              ·
                                              GERALD(): You said oft oe•ax-a. t.he.t you
                                                                                            ·      :~f{::         :·;·:.,..,
                                                                                                          I        • •• ,




                                 -..,ere concerned about how your fe.'t her teela.~
                                                                                                                 .L.{r.
                                                                                                               !;:- ?       ::·

                                 Well yhy are you concerned aJiout this .. . t                                    .:. "~          i ••




                                                                                                       hi~~ - :
                                                                                                                I .
                                 he.tetuL di:rgitating man?                                                     .::,:.
                                                                                                                    .       . .
                                                                                                                            .
                                                                                                              . _. ~     \~_-..

                                              JLSS!: He's my rather.         He Vill always              b;~i?::t::"
                                 Jay father.          I. .. loved hilll very mu·ch     tor        'J/Jany, · ·


                                 l!l.any years in ... in . . . (COUGHS) .... in the only
                                 ~ay I . .. I kne~ to love ~Y father.
                                              GERALDO: You know the expression. short
                                                                                                • Appendix 000534
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 42 of 122 PageID #: 5553




' • "''•
                         ' ·,                         ~buser.s; where you• re going.                      Hov do

                                                     . the ._,prisoner·s, the other inmatee will
                                                        ... : : {i ,}~':

                                                      you?                 .\.
            . •:•.
                                                                    JES.S E: Horribly. If not wor~e.
                                                                             \
                                                               ~
                                                      had a ta&t& of it on the outside. I had a                        '
                                                     hriet taste ot it- here .                 And   ·r   guess I can
                     :..: :.
                                    •.... t

                                                      only expect it to get'. vorse. 'rhere really
                                                                                                                                                   .. ..
                                                                                                                                                  .; ,
                                                      i~n•      t     lllUch I caJ:l ·®Y to ~ny of theill. .
                                               ·'
                                                                    GERALDO:. Or ~o us . .
                                    .:I.

                                      ,-; •_                        PHONE RIN~S.
                                :      I



                                                                    JESSE: I guess not.
                                                             : GER~LOO: Eighteen years.
                                                                                                                                                  .,:... .
                                                                    PHONE KEEPS RINGING.

                                                                  JESSE: Hopetully not . . (PAUSE)             I'll

                                                     l' it nqt a pedopl"Jile.              I Clon' t ... enjoy having

                                                     sex With kids.                I ... was never . .. interested or
                                                     had !antas1es about having sex with boy~. I'•
                                                     not a homosexual.                I never . . . felt like I . . .
                                                    !_ ! ... never a:5ked .m.y father to have               3CX    with me.

                                                     I . . . I never ...

                                                                 GERALDO:        (OYER)   'Then ... then what a.re Y~dixd()Q~j•,,._•..;1'J   -,
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 43 of 122 PageID #: 5554

.,."': ·11\i~,;:i,w,J',1 ; .s ..:.,., ::,"c,:~{i:,:: \ '!.';T::'' .. .·... . ..•.... ."ir ·:?~':'. ,,'./                                                           \.
I•. fj.~G .::/GERALD,•t.~IVERA . JE~. :,.N,0· 1,212-581'-8196                                                        Feb      14,89< 9:23/ N/~
         ··?~~;:\t,· ~/~1ffr: . ._ -,.::i.'?~.. ;_::·_.-~f,/                                      ~- ·                                    ·--   :~::)(/!\
     0                 • .- ·;._•. ~,~•• - .                                                                                                     I.    •                 ••-, ...   ~ ·, -..~
                 •I,    •                                                                                                                       ;   f: :, .. '
                                                                                                                                                           .             J~~i<.
                                                                                                                                                                          ;il;(~'.,,.:~:,. '_,;~
                                                                                                                                                                                               ..-_,.-.:_·.1\r~  i ='
                                                                                                                                                                                                             ,,.,1,,tfl
I•
           :·
            · Me<11a
                 PROGRAM
                                               Transcnpts.t Jnc. ·
                                                                 ING/GERJJ.,DO -Kiddy Porn Tape 12.
                                                                                                                                                ·. :· _·-··-;~:~~~~!1?111~
                                                                                                                                                f·.;:•.,.,;fljJ~d'·~~
                                                                                                                                                           . Page 27 ., -·.•-~·                                       ,,,.,,.•~:!
          ·/-.i~- \ ·'../:· .                                               .
                . ;    ...



                                                                childhoOO ,
                                                           ; · ,--:_--· :
                                                                                     JESSE: I'm a victill ot· a very .bad

                                                                                              Hy father· .. .                                   • .

                                                                                    GERALOO: 'l'he..t' s wba.t Charlie Hanson says. -,i.•,:·Y<4-~~~.i
                                                                                                                                                                       ,~n~~Jr~i
                                                                                                                                                                 · ,:·.~-~1,-,::-...~0..                                          rJ




                                                           ~:                                    ·.                  ·                                                 4, ,-..·                        }~{)t{~
                                                                                \JESSE: I do~• t knov                    .lnUCh   ~bout Che.rl1~ j:~ \ .;: · ;,f~Ji;.)t~
                                                           · 11anson.
                                                                   I
                                                                      WhB.t
                                                                         .
                                                                            I do know ·1s that ... I relied
                                                                                     \

                                                              ».y fath,e r ... as e. child 'to.· .. ·

                                                                                    GtR.ALOO: (Oti.R) You take no
                                                            · re5pons1b11ity?

                                                                                    JEssi:, No.. rt'• not tho t . .• . I ... I . .. I                                  :, .                 :),!;ffW.}J
                                                              don't                  deny I have rc~pon~ibility                         for what \(". ·                                          ·tfg1l:\
                                                                                                                                                                            .. . {~\-~ :'.·,_ ._-:. ;j .
                                                             happened. · At time~ I t eel 11~e l . . , be. ve more..                                                                             •
                                                                                                                                                                                                         . . -1
                                                                                                                                                                                                        • :- .:          •       .J

                                                                  ·             ·            -           -       .       ·         ,      - -                       .:l-=-: ·       i .    - .       ·--~-f;-·.-: :_--,. . ·.-i
                                                              responsipility than anylJoJ;t . 1,;l...-.,; l.J<.;c:<.luse,'. -~.;· r;,t :__. · :~/f,I \,,-i
                                                                                     .       .. .                        -                                     - tP?t.;:::;;: ,. ,)f~
                                                                                                                                                                                    4                     L;

                                                            -~verybody involYed; J: should have been the one .. ··•,:;•                                                                                           ·t.h,:=-:-
                                                                                                                                                                   · 1Si.'.).' ~·.,                               Cf~:~
                                                             to ·s .ay something                         to   stop ·:it, to do 50~eth;l.ng '--•:J ':•._ht-W,~---- ·!

                                                             o.bout it arrl I feel o.v£ul ·ulO.t I couldn 1 t.                                                      }?               ~-·<;~!ff.:A.
                                                                                ;:::~~rdi::~::\. .                           didn't know a, a
                                                                                                                                                                                    ~
                                                                                                                                                                                             :~~       --· ·-1
                                                             sixteen year old that ... physical contact of                                                                                                                   I




                                       ,.                    that sort with your father vas ... unco1U1.on or
                                                             . .. or wrong.

                                                                                GERALDO: You d1dn' t know.                             How could you .

                                                            not knov? · ·                                                                       Appendix 000536
    Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 44 of 122 PageID #: 5555
                                                                                                  A0997




          •,; Me<11a Transcnpts.,. lnc.
            ,'. -·PROGRAM           .    ING/G:f:RALDO -Kiddy J?ofn Tope 412.
            '




                                        . all I .knew.

                                               OFF CAl1ERA C•l1l1ENTS .
                   . I




         . ii .
                         :? ·
           1..,
                     •    I •   -




          ;1 ,'t
         .J




(




                                                                                                                              .,;,- .



                                              GERALDO: (OVER) ... ca.re .                                                    . ··<
                                                                       ,_.
                                                                                          ,.,,                               .- ~r.
                                              JESSE: . . . . 1 t' s everybody.                      •     ~

                                                                                                                    l f ..
                                                                                                                               ~-Y6




                                              v~RALDO: I we.~ just talking tro~ a

                                                                  they' re ju:,t not goill(J               :;_.;.,;~:\-
                                        to .. _tbey' re not ooino to be YO\.'lr fe.r1s.          Okay.
                                                                                                        , ".; ••'

                                        Good luck.                                                      :-.•




                                                                                    Apper:icJix.000537'
Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 45 of 122 PageID #: 5556




                            EXHIBIT 4
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 46 of 122 PageID #: 5557

                                                                         130 KLM
            . • · - · · ··· •   •••. - - • • •   •. .   f\ •   t ·   .


                                                                                             l'j 0-rE R. VI SW

                                                                                                  urot:.K.ll\J6- COP~
                                           i.. -
                                                                                     HIT THE GROUND RUNNING FILMS
                                                                                       11   CAPTURING THE FRIEDMANS 11

                                                                                      INTERVIEW WITH ABBEY BOKLAN
    0
                                                                                     CORRESPONDENT: NOT IDENTIFIED

                                                                                       PRODUCER: NOT IDENTIFIED

                   TAPE #111 CR# 47-50
    r·
                                                                                             (OFF-MIKE CONVERSATION)

                                                                                             QUESTION:

I Q.                                                                     Well, that 1 s a lot of times the best way to do it

                                                                         is you don't, you know, you don't have any fear

                                                                         going in.   --And they say, "Well, there 1 s only one

    0                                                                    candidate that we saw that was completely

                                                                         fearless and relaxed.        And, you know, she -seems

                                                                         like she's the best person--"

    u                                                                                        ABBEY BOKLAN:

                                                                         Well, I wasn't relaxed once the-- the real

                                                                         campaign started.       First of all, I took my

                                                                         children's college money a-- as the money-- a l ot

                                                                         of the money that we were expending during the--

                                                                         especially the contested priwaries, you know.                 I
    lJ
                                                                         mean, I-- was just crazy.        But I found a red

                                                                         rabbit's foot on the courthouse steps-- red is my


    u
                Abbey Boklan Compl¢tc Tramcript( l l l-113).doc                                CONFIDENTIAL

.
    (;
    r                                                                                                                Appendix 000630
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 47 of 122 PageID #: 5558

P.


                 TAPE #111 CR# 47-50                                                                        PG, 2
IG
                                                           favorite color-- t~e day the call came from the

                                                          governor.   So in my strange head, I figured, I

                                                           (LAUGHTER) couldn't lose.

                                                                          QUESTION:

                                                          Great.

                                                                         ABBEY BOI\LAN;
c·.
                                                          Yeah, maybe I was just really a wild--

                                                                         QUESTION!

r                                                         Tell me about the--

                                                                          (OFF-MIKE CONVERSATION)

                                                                         QUESTION:

0                                                         Just give me some background-- you were saying

                                                          that one of the things you do is you prosecuted

                                                         murder cases.
CJ                                                                       ABBEY BOKLAN:

                                                          Yes, I- -

                                                                         QUESTION:

                                                         Because rrm curious about that,   1   cause this case,

                                                          obviously, was a- - this was a tough case in a lot

                                                         of ways, so I 1 m curious about that experience
 (   .,
                                                          that you had with murder cases , and that kind of-

                                                          - you know, you weren't a shrinking violet at



                Abbey Boklan Complete Transcript (111·113),dcx:

                                                                                 CONFIDENTIAL
 ',_ ,..                                                                                          Appendix 000631


1
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 48 of 122 PageID #: 5559




                TAPE #111 CR# 47-50                                                                           PG. 3

c,
                                                         that point--

                                                                             ABBEY BOKLAN:

                                                        No, well even before the murder cases, I was head
(~
,.
                                                        of the sex crimes unit of the-- district

                                                        attorney 1 s office here in Nassau County.          And I

                                                        was the one who started the use of the rape kit,

                                                        the start of t he use of the-- sex crimes dolls.

                                                        I don't know if you're familiar with them ,             It's

C                                                       Raggedy Ann and Andy with genitalia, type things.



                                                        And from there , I became the deputy chief of the

(.1                                                     trial bureau of county court, training other

                                                        people to try cases .       And - - then I became a

                                                        member of the Major Offense Bureau.         No, I think
()                                                      it was reverse.        (UNINTEL) that-- I-- that came

                                                        after the Major Offense Bureau .        So in the Major

                                                        Offense Bureau is when I tried the murder cases.



                                                       And      r   was the f irst woman in Nassau County to

                                                       ever successful ly try a murder case.         So- - no.        I
 0
                                                        really- - I was not intimidated by-- by this case,

                                                       if that's what you 1 re asking .      Because that was

 \    I

               Abbey Boklan Complete Transcript (111·113).doc
                                                                                     CONrlDENiiAL
 0                                                                                                 Appendix 000632
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 49 of 122 PageID #: 5560




                TAPE #111 CR# 47 - 50                                                                       PG.   4



                                                           my background.     Practically all of my

                                                           professional career had been working-- working in

                                                           criminal law, and with criminal law cases.         So .

                                                                             QUESTION:

                                                           This case.    How did this case -- first come to

                                                           your attention?     Do you remember-- what was the

                                                           first thing you remember about this case?

                                                                             ABBEY BOKLAN:

                                                           The first-- (UNINTEL) thing I remember- - is when
C
                                                           the case came for arraignment on indictment.              It

                                                           was an indictment that came from the grand jury

                                                           of-- you know, Jesse Friedman.      And Arnold

                                                           Friedman.    And arraigning them.


(.I\
                                                           And the- - the media frenzy that first time was

                                                           the first time that I ever dealt with that as a

                                                           judge.   In fact, I think this was the first time
( I
                                                           in Nassau County the media was eve~ permitted

                                                           into the courtroom for that arraignment.        And

                                                           that was how the case came.



                                                           I may have read previously in the newspapers

 (     )


                 Abbey Boklan Compie1c Transcript ()JI .J 13).doc


                                                                                         CONFIDENTIAL
 u                                                                                                 Appendix 000633
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 50 of 122 PageID #: 5561




                TAPE #1~1 CR# 47-50                                                                            PG. 5


0                                                          about-- a search warrant being executed.            But I

                                                           don't remember whether I did or not.          Or if it

                                                           was even in there ,

                                                                            QUESTION:

                                                           And when this- - arraignment came , what was your--

                                                           what's your first recollection of that, or what

                                                           your feeling was when you first saw it?

                                                                            ABBEY BOKLAN:

                                                           My first recollection is, I hated those type of

                                                           cases.    It was very difficult when I was the head

                                                           of the sex crimes unit dealing with young

(!                                                          children who had been abused s _e xually .     I   mean,   I

                                                           was a mother.    I had two young children of llTy

                                                           own.
(    I



                                                           So I think that was my first reaction when I saw

                                                            the number of counts .   Heard about the number of
(     )
                                                            children that were involved, the-- this is really

                                                            terrible.   My second recollection , as I said, was

                                                            the media frenzy out there.     And there were an
    r,
'-.·
                                                            awful lot of parents of the young children, and

                                                            family members, and community members who were


    ( J

I               Abbey Boklan Complete ira.'1Script (l 11-1 l3).doc
                                                                                        CONflDENT~AL
    (_,i                                                                                             Appendix 000634
              Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 51 of 122 PageID #: 5562




                    TAPE #111 CR# 47-50                                                                              PG. 6


                                                             very interested.      So i t was a very full

                                                             courtroom-- the day of that arraignment.

                                                                               QUESTION:
    Ci
                                                             And what do you remember about the-- the

                                                             Friedma.~s when they came in?           What was your- -

                                                            perception of t hem?

                                                                               ABBEY BOKLAN:

                                                             I didn 1 t have much of a perception.          They-- the

I ('i                                                        att-- the attorneys do most of the talking -- at
I
I
                                                             arraignment.     They really didn't speak.           Jesse

                                                            was young.      He looked young.

    (i

                                                            And-- and that was kind of sad_             To see such a

                                                            young boy in this si tuation.            But they were very

                                                            quiet.   Both of them were quiet.            And that was

                                                            all that I recall about that .

                                                                              QUESTION:
    ( ,
                                                            And after this arraignment (COUGHING)-- what was

                                                            the next step that you remember?

                                                                              P....BBEY BOKIJl..N:
    (, )"
                                                            Then we began the conferences, as to whether this

                                                            case would be resolved by a plea, or would go to

    (    •,


                   Abbey Boklan Complete Transcript (11 1-113).doc                           CONFIDENTIAL

    V                                                                                                      Appendix 000635
,-
(,
               Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 52 of 122 PageID #: 5563




                    TAPE ~111 CR# 47-50                                                                          PG. 7


C:                                                            trial .    Fairly early on, it became evident that--

                                                              the father, Arnold Friedman, was looking to

                                                              plead.     My sentencing commitments, if he pled,

                                                              were-- was very, very high,        It was 10 to 30

                                                             years.      The district attorney had indicated that

                                                              that-- would not be offensive to the- - to the
c.,
                                                              families were-- that were involved.



                                                             And we went through the set of negotiati ons.             And
C
                                                              he finally determined that he was going to plead

                                                              guilty .    Jesse, at that time, the son, was still

                                                              indicating that he was n o t guilty.      That he was
 C
                                                              innocent of the charges.        So additional

                                                              indictments came down.        Additionally-- more

 (.•                                                          children were found to be involved .       And-- and

                                                              that is my next recollection of that stage.

                                                                                QUESTION:
, I_
                                                              Was there subsequent indictments (COUGHING)?

                                                                                ABBEY BOKLAN:

                                                              The subsequent indictments that came down on
  C·                                                          Jesse and another-- another co-defendant as well,

                                                              a y - - another young boy.


     (._   )

                    Abbey Boklan Complete Tr.u,sai?t (l l 1-1 U).doc
                                                                                               CONFIDENTIAL

                                                                                                         Appendix 000636
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 53 of 122 PageID #: 5564
c-,

              TAPE #111 CR# 47-50                                                                       l?G.    8



                                                                      QUESTION:

                                                      P...nd we can't talk about him because--

                                                                      .P-..BBEY BOKLAN:

                                                      Well, we can talk about him, but we can't talk by

                                                      name.

                                                                      QUESTION:
{)
                                                      Because h e was c-- grant ed--

                                                                      ABBEY BO:KLAN:

C                                                     He actually was given youthful addender (PH)

                                                      adjudication.   That was not my choice.      My
                                                      sentence was a stricter one than-- the district

C                                                    attorney had negotiated with the defendant.               But

                                                      I was not a party to those negotiations.



                                                      The young man involved agreed to testify in the

                                                     grand jury, and at later trial, against - - Jesse

                                                     Friedman, in return for this o f fer made by t h e
 ( .1
                                                     district attorney.     Since I was not a party to

                                                     it, I was not bound by it, I felt.      And I gave

                                                     him an upstate sentence, that was later reduced

                                                     by an appellate court.       (DNINTEL) they granted

                                                     youthful offender adjudication, and gave a spli t



             Abbey Boklan Complete Transcript (111-113).dac


                                                                                 CONFI D'ENTIAl
I -
~u                                                                                            Appendix 000637


l
                Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 54 of 122 PageID #: 5565


("•



                     TAPE #111 CR# 47 -50                                                                         PG. 9


0                                                               sentence, a six months, as a special condition of

                                                                five years probation.      W- - the initial offer by
                                                                the district attorney 's office, because they felt

                                                                t hat even t hough the j udge (myself) was not a

                                                                party to it, that t he boy had relied on their

                                                               promise when be testifi ed a t the grand jury.           So .

                                                                                  QUESTION :

                                                                Is it typical that you would be i nvolved in- - in

                                                                other cases where the DA makes a deal.        How do
 (l
                                                                they bring the judge in, so that they do know

                                                                that the judge is committed?

                                                                                  ABBEY BOKIJ\.N:

                                                                Yes.     We-- well it was s upposed to be a - - a

                                                                confide nce, and then they 're supposed to ask the
    ,. .,                                                       j udge , "Can you go al ong with this 11 before any

                                                                p r omises are made.    Because they know- - except in

                                                                a very strange case l i ke this, that until the

      u                                                         judge commits t o a certain sentence, there really

                                                                is-- no plea that has been worked out .       And in

                                                                this case, that sentence was not negotiated for

                                                                and agreed to b y me.




      i     I

                      Abbey Boklan Com;,lete Trnnscript (l 11-113).doc

                                                                                               CONFIDENTIAL
                                                                                                          Appendix 000638
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 55 of 122 PageID #: 5566
C:,
'    '



                TAPE #111 CR# 47-50                                                                   PG. 10


n                                                                     QUESTION:

                                                       Do you have a sense of why-- of why it was-- it

                                                       was handled differently?   Was it-- maybe the
r,
                                                      pressure of the case, or the intensity of the

                                                       negotiation or something, that prevented the

                                                      assistant district attorney from includi.ng you in
    ~.
"
                                                       that?

                                                                     ABBEY BOKLAN:

                                                      I think the assistant district attorney thought
    (i
                                                      that they had left the ultimate decision in my

                                                      hands, and only after the appellate division

    ( l                                               reversed did everyone realize, or did the

                                                      appellate division decide, that-- the-- the boy

                                                      had relied on it, and was entitled to it.       Even

    ( I                                               though all the rest of us had thought it would

                                                      be-- left to me at time of sentence; and after

                                                      reading probation reports, and everything else,
    C                                                 to determine what the appropriate sentence was.

                                                                     QUESTION:

                                                      Is there a-- is there any-- do you have any sense

                                                      of why-- I think that young man took a long time

                                                      to get to the point where he agreed to turn and - -


    ( _1
               Abbey Boklan Comp!~ Transcript (111-113).doc


                                                                                 CONfiDENTIAL
                                                                                            Appendix 000639
      Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 56 of 122 PageID #: 5567




            TAPE #111 CR# 47-50                                                                     PG. 11


0                                                  and-- testity against his friend, Jesse.        How

                                                   does that usually work?     Why would it take a long

                                                    time for him to do that?    And what were they
0
                                                    trying to work out?

                                                                   ABBEY BOKLAN:

                                                   It could very well have been that the-- defense
C
                                                   attorney was trying to get as good a deal as

                                                   possible.   Also, i t could have been because the

                                                   families were era-aged.    The victims' families.
('
                                                   That he was getting such a great deal.       That I

                                                   can't answer you .   That you'll have to ask the

(.l                                                district attorney's office, because I was not

                                                   privy-- to those negotiations.

                                                                  QUESTION:

(J                                                 So now, from tbe standpoint of-- let's just go

                                                   back to Arnold £or a second.     Arnold ultimately

                                                   did plead guilty.
(,
                                                                  ABBEY BOKLAN:

                                                   Yes .

                                                                  QUESTION:
('
                                                   What 1 s your recollection of that?




           Abbey Boklan Complete Transcript (111-113).d~
                                                                          CONflDENTIAl
                                                                                          Appendix 000640
                Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 57 of 122 PageID #: 5568

e

                      TAPE #111 CRf 47-50                                                                                PG. 12
I
0                                                                                   ABBEY BOK.LAN:

                                                              My recollection is-- a full courtroom .                The

                                                              media.      The TV.     And my greatest concern was that
    0
                                                              in no way should the children's names be

                                                              revealed, should anyone find out who the real

                                                              children were.         Because they had to still live in

                                                              the community of Great Neck.              They were in

                                                              school.

    C
                                                              So that-- I asked most of the questions during

                                                              the sen tence.        It w~-- it was some things like,
                                                              11
                                                                   0n such-and-such day, did you do X-- crime? 11

                                                             And he would answer,         11
                                                                                               Yes,   Yes.   Yes.   Yes.   11    So

                                                              it wasn't a very long-- it was long, because

    (1                                                        there were so many counts being pled to.



                                                             But it wasn't a rambling, open narrative, where

                                                             the children's names could possibly-- leak out.

                                                              I also remember that I was very, very concerned

                                                              that there be no photographs taken of the
    C,
                                                             families, because the young children could be

                                                             identi fied-- through those photographs as well .


    \ .
        .   )

                     Abbey Boklan Comptcre Tranmipr {l l 1-113).doc


                                                                                                 CONFIDENTIAL
        0                                                                                                      Appendix 000641
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 58 of 122 PageID #: 5569

.....
·-'

                  TAPE #111 CR# 47-50                                                                     PG. 13



C,                                                       And the tremendous horror if any of this got on--

                                                         on television, and they saw their names, or their

                                                         families on television, that they were the
 ()                                                      victims of t he-- these horrendous acts.

                                                                          QUESTION;

                                                         Now, obviously, you felt strongly that there was
  C·
                                                         a benefit to having the cameras there as well,

                                                         because otherwise you would have just kicked them

                                                         out.     What was your-- what was-- what was going
   ( '
                                                         through your mind?     Because they-- they had to

                                                         apply to you, I guess- -

                                                                           (OFF-MIKE CONVERSATION)
        C
                                                                          QUESTION:

                                                         So I was asking about the-- the decision- - it was

                                                         the first time that cameras were allowed in the

                                                         courtroom, I guess, in Long Island or in- -

                                                                          ABBEY BOKLAN:

        (J                                               In Nassau Count y, I - -

                                                                          QUESTION:

                                                         Right.    And what was-- what-- what was the -- what
        C,                                               was that decision process?




         u        Abbey noklan Complete Tranmipt (111 -113).doc

                                                                                    CONfjDfNTIAl
                                                                                                 Appendix 000642
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 59 of 122 PageID #: 5570

0


              TAPE #111 CR# 47-50                                                                               PG. 14


                                                                          ABBEY BOKLA..1\r:

                                                         Well, I listened to the defense attorneys, who

                                                         were opposed, as I recall.           The district attorney
c,
                                                         was not opposed .    And of course it's his job to

                                                        protect the children.       It was-- something the

                                                         community was very interested in.          The media was

                                                        very interested in.      and-- and I-- I believe in

                                                        open courtrooms .     And as long as the names of the

                                                        children, and the children could be protected , I
()
                                                        saw no harm 1n it .



c,                                                      I wasn't that concerned about protecti ng the

                                                        defendants.     Their pictures , their names, were

                                                        all over the - - the newspapers.         8- - so (LAUGHTER)

c,                                                      their reputation at that point was not too good .

                                                        It was mainly, as I said, the protection of the

                                                        children .    I was assured by the-- the camera
 l)                                                     personnel, by the media, that they would take no

                                                        pictures of the families.        That they would en--

                                                        ensure that they would block out the names of the
 C,
                                                        children.




    u
             Abbey Boklan Complete Transcript ( 111-l I 3).doc


                                                                                  CONFIDENTIAL
    0                                                                                                 Appendix 000643
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 60 of 122 PageID #: 5571

C


            TAPE #lll CR# 47-50                                                                           PG . 15


                                                                      QUESTION~

                                                       If they were used.

                                                                      ABBEY BOKLAN:

                                                       If they were used.     And they would-- take all

                                                       measures to protect them.     And-- and they did.

                                                      And they were very responsible in their coverage,

                                                       as far as that went.

                                                                      QUESTION:

                                                      The- I mean, obviously somebody-- sex offenders

                                                      will say-- and I 1ve even heard some prosecutors

                                                       say, as soon as you're on television, and it says

                                                       "sex offender," you never will get a fair trial.

                                                      You know.   What do you think about that?

                                                                      ABBEY BOKLAN:

C1                                                    I think they'll get a fair trial.      First of all,

                                                      you have the opportunity to-- during voir dire to

                                                      speak to t he jurors , to make sure they haven't

                                                      seen any of the coverage.     Or if they have, that

                                                      it won't affect them.


0
                                                      In general, I've been amazed how little the

                                                      jurors have read or recall of even some of these



           Abbey Bolclan Complete Transcript (111 • 113).doc

                                                                                 CONFIDENTIAL
0                                                                                             Appendix   000644
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 61 of 122 PageID #: 5572




             TAPE #111 CR# 47-50                                                                         PG. 16


                                                      high-profile-- murder cases.       Of course, during a

                                                     plea, you don't have to worry about that, because

                                                     you know-- they 're not going to trial .
('•


                                                     I think, perhaps, the greater danger to a

                                                     defendant is, if they are going to be
C'
                                                     incarcerated.    Because in all the jails,

                                                     everybody watches   TV   as well.   They are

                                                     certainly-- fair game to a lot of other
C
                                                     defendants, who consider them the lowest of the

                                                     low .   A sexual predator.    Especially one

                                                     involving a younger child.



                                                     So-- that, I think, is a-- is a true danger .
('.!                                                 Sometimes you require protective custody-- of the

                                                     defendant, who's been convicted of a sex case.

                                                     Especially a young one, such as Jesse Friedman.
0                                                                    QUESTION:

                                                     Why do you think that ~.rnold pled guilty?

                                                                     ABBEY BOKLAN:
(_I
                                                     It certainly wasn't because of the mercy of the

                                                     sentence.   Ten years to 30 years is a very long


(J
            Abbey Boklan Complete Transcript (111-113).doc


                                                                                  CONFIDENTIAL
0                                                                                             Appendix 000645
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 62 of 122 PageID #: 5573




                 TAPE #111 CR# 47-50                                                                             PG. 17


                                                            time.    Re was guilty, in my opinion.       He told me

                                                            he was guilty.     And I think, with the amount of

                                                            the evidence, he was very concerned that, if he
0
                                                           were convicted after trial, he would g et 50

                                                            years.     And he would never see the light of day.



                                                           As it turned out, since he passed away, he died

                                                            when he was in prison-- perhaps he s hould have

                                                            gambled and gone to trial.         Certainly, at trial,
C
                                                            I would not have permitted the media to be

                                                            present.     You know, with the young children

                                                            testifying.     That's a whole-- since we're

                                                            discussing media, that's a whole different story

                                                            from a plea, a sentence, an arraignment.

    (..I                                                                      QUESTION:
I                                                           What is that like?     Have you-- have you been

                                                            involved in a case where you had to have kids
    (_,1
                                                            testifying in open court like that?

                                                                              ABBEY BOK.LAN:

                                                            Yes, 1 1 ve been a prosecutor on those cases as
     (J
                                                            well.    I nvolving very young children.




                 Abbey Boiclan Complc:e Transcript (111 • 113).doc


                                                                                  CONFIDENTIA-l
                                                                                                        Appendix 000646
      0
                   Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 63 of 122 PageID #: 5574




                         TAPE #111 CR# 47-50                                                                          PG. 18


()                                                                                  QUESTION:

                                                                  And what's that like?     ~ow is that different from

                                                                  a regular case?     What are the challenges o f - - of

                                                                  dealing with .a case like that?

                                                                                    ABBEY BOKLAN:

                                                                  Tremendous challenges.        First of all, you don't

                                                                  know until that child is in the witness box,

                                                                  whether they're gonna talk.        I remember I used t o

                                                                  take some of the very young chi l dren down to the
C
                                                                  courtroom, and we'd actually play there .          You

                                                                  know, I'd put ~hem in the witness box, I'd

                                                                  pretend to ask them questions.
 G


                                                                  I let them sit in the judge's chair.        I let the m-

 n
I • •
                                                                  - sit all over the courtroom, so t hey became a

                                                                 little more comfortable.        But when they got into

                                                                  that witness box, and they faced the p e rson who
  (_,t                                                           abused them-- you can never really be sure that

                                                                  they're going to not refuse-- refuse to talk.


  \       I
                                                                 And then of course they have to go through cross-

                                                                 examination as wel l.    It ' s a horrendous


      (       ,I
                        Abbey Boklau Complclc Transcript (111 -113).doc

                                                                                            CONFIDENTIAL
      0                                                                                                     Appendix 00064 7
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 64 of 122 PageID #: 5575




               TAPE #111 CR# 47-50                                                                                PG. 19


Cl                                                         experience for a young child.           Absolutely

                                                          horrendous.           I used to say to some of them,
                                                           11
                                                                Don 1 t worry, you don't have to look at him or
c,
                                                          her.           You can j-- look at me.   Always look at

                                                          me.       11




                                                           It-- it was a very tough case.           I found being

                                                          head of the sex crimes unit of the district

                                                           attorney's office much more difficult.             And
L.
                                                           trying those cases, far more difficult than

                                                           trying murder cases.          As a judge, I'd much prefer

!Q                                                         to try a murder case than any kind of sex abuse

                                                           case involv ing a young child.

                                                                                  QUESTION:

                                                           Just because of the discomfort of-- of putting a

                                                           child through that, and things like that?               Or

                                                           also just         'cause of the volatility of the case?
 (_1
                                                                                  ABBEY BOKLAN:

                                                           Both .         But my main concern is the child.      It--

                                                           it's a horrendous experience to put a child

                                                           through.          I had one case that was tried here

                                                           where a young girl testi-- (UNINTEL) fied against

 ,,
 ,_.
               Abbey Boklan Complete Transcript(l l l · l l3).doc


                                                                                       CONfiDENTI.AL
     ()                                                                                                  Appendix 000648
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 65 of 122 PageID #: 5576




               TP..PE #111 CR# 47-50                                                                                  PG. 20


( .
                                                          her father.         Actually he was acquitted .



                                                         You wonder what kind of lingering-- problems that

                                                          young girl is going to have.           It's bad enough to

                                                         have to stay-- say your-- tell your story.                     But

                                                          can you imagine if you're not believed?                   How you
r
                                                         have to live with that?            And in this case-- some

                                                          of the acts that went on in that classroom were

                                                          so obscene, and so horrendous, that-- if it were
 {.

                                                          on a     TV   program, you would say,    11
                                                                                                        People are

                                                          exaggerating.         We don't-- we don't believe it .              11




 c,                                                       So I could imagine what w-- would have gone on,

                                                          if we had an actual trial in this case~
                                                                                QUESTION:

                                                          There are, I mean, obviously, you know, Arnold

                                                          writes you and says, you k:."'low, "None of this

                                                          happened . 11      And he writes his open letter and all
    ,·,
    '-·                                                   that stuff.         Obviously there were some people in

                                                          the Friedman camp who said, you know,              11
                                                                                                                  It 1 s so

                                                          extreme.      11   You know, "Maybe Arnold Friedman did
    l'
                                                          something; but banging the kid's head against the

                                                          wall, and all these repeated sodomies, and all


      u
               Abbey Bokf.an Complete Transcript (l l l-113).doc


                                                                                        CONFIDENTIAL
                                                                                                           Appendix 000649
      0
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 66 of 122 PageID #: 5577

p



                  TAPE #lll CR# 47-50                                                                            PG. 21


                                                          this public activity with multiple adults in the

                                                          room.    It I s implausible.   11
                                                                                              And what was your

                                                           sense of that?    'Cause you were sitting through

                                                          the guilty plea, and all that kind of stuff.

                                                                            ABBEY BOKLAN:

                                                          There was never a doubt in my mind as to their

                                                          guilt.    First of all, I knew that all the

                                                          children had been interviewed separately.               The

                                                          s 't ories were extremely consistent,        I had the

                                                          opportunity to read the grand jury minutes, where

                                                          these young children testified, as well as the

(,.,,                                                     young co-defendant who we've previously

                                                          discussed, who was testifying-- against them.



()                                                        The s tories were consistent with each other.                  ~.nd

                                                          consistent with the evidence that was found in

                                                          the federal search warrant.           When the chiidren
    ( !                                                   talked about certain videos they had seeh,

                                                          certain pornographic literature that they had

                                                          been shown-- and you know, I had all those years
    l   I
                                                          of experience as an assistant district attorney,

                                                          and in the sex crimes unit, when I dealt with


    (,
                  Abbey Boklan Complete Transcript (111-113).doc




I
                                                                               CONFIDENTIAL
L-,
r                                                                                                      Appendix 000650
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 67 of 122 PageID #: 5578




                   TAPE fill CR# 47-50                                                                              PG. 22


,- l
._,                                                          young children.    And it just rang true .



                                                             Then, of course, I have a defendant standing out
c-,
                                                             there, a..'rl.d answering, "Yes, yes, yes .      Yes, I ciid

                                                             all of those charges . "   Maybe there is a

                                                             temptation to plead guilty to a minor charge with

                                                             a very light sentence, even if you're not gu_jlty,

                                                             because you're so afraid of exposure,            But when

                                                             you're talking about a sentence, and Arnold ' s
 ( ,
                                                             sentence, as I said, was 10 to 30 years, where

                                                             you could spend 30 years in jail.        And you're

 (                                                           admitting to a tremendous number of horrendous

                                                             acts .



  < I                                                        I don't think someone's going to just do that - -

                                                             very lightly, unl-- unless they're guilty.               Also-

                                                             - Arnold was a very educated man .       This was not
  l'                                                         some young person who was being inti midated, who

                                                             didn I t know what he was doing, who didn't

                                                             understand what he was facing.       So, as I said 1 I-
   l    1
                                                             - I was very comfortable with accept ing the pleas

                                                             that they were guilty.     And I was v ery



                   Abbey Boklan Complc1e Trarucript (111 · 113}.doc


                                                                                    CONflDENl'IAL
       C,,                                                                                                 Appendix 000651
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 68 of 122 PageID #: 5579

  A


                 '.l'.APE #111 CR# 47-50                                                                   PG. 23


                                                           comfortable with sentencing them to long periods

                                                          of incarceration.

                                                                          QUESTION:

                                                          When you were- - we talked about what a- - your

                                                          impression of Arnold and Jesse a little bit,

                                                          although they didn't do as much talking.        Did y ou

                                                          have any impression of other family members?             I

                                                          know that they-- sometime s they would come to

                                                          court.   David came to court, or, you know--

                                                          Elaine (PH) came to court.



i' (_-_I                                                 And I know there were a couple of altercations

                                                          between them, and some of the-- you know, even

                                                          some of the parents in the courtroom.      What was

                                                         their beha-- what was the family's behavior like?

                                                         Given this kind of experience that they were

                                                          undergoing?

                                                                          ABBEY BOKLAN:

                                                          I have no recollection of what the other members

                                                         of the family, and there were hever any
   (
                                                         altercations i n the courtroom when I was in

                                                         there.    So, that-- everyone sat very quiet l y.

   (.
                Abbey Boklan Comple!e Transcript (111·1 13).doc


                                                                               CONFIDENTIA-L
                                                                                                 Appendix 000652
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 69 of 122 PageID #: 5580




             TAPE #ill CR# 47-50                                                                       PG. 24


                                                       Because I told them in the very beginning, any

                                                       interruptions, any-- disturbances, you're out of

                                                       here.   So I remember very q-- you know, quiet--
(:
                                                       well-behaved group, on both sides.



                                                       There was a tremendous undercurrent of rage and

                                                       horror on the part of the victims; families, but

                                                       I don't remember misbehavior.   I mean, we're

                                                       talking about a lot of years ago.    But I think I

                                                      would have recalled i f there was in the courtr--

                                                       anything in the courtroom .

(.                                                                    QUESTION:

                                                      Now, I think that the-- the parents of the

                                                      victims in this case came to court very
( '1
                                                      frequently.   At pretty much any time there was

                                                      something that was-- gonna be discussed in the

                                                      courtroom, where they were permitted, they would

                                                      show up.   Where-- they weren't absentee.



                                                      Do you have any recollection of what kinds of
(_
                                                      people they were?   Or what-- or t he-- were they

                                                      very passionate about being there?    .~nd-- it

(_
            Abbey Boklan Cornplc1c Transcript (11 H 13 ).doc


                                                                           CONFIDENTIAL
                                                                                             Appendix 000653
                Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 70 of 122 PageID #: 5581




                      TAPE #111 CR# 47-50                                                                          PG. :25

r
I       I
                                                                 seemed like there was a real support network th~t

                                                                 developed.

                                                                                 ABBEY BOKLAN:

                                                                 Yes, I re-- I remember a lot of the families .            A

                                                                 lot of them sent me private letters .      Which is

                                                                 completely appropriate, prior to sentencing, to--
(

                                                                 let a judge imow the feeling of the victims, and

                                                                 of the victims' families.    I remember they were

                                                                 well-behaved.   They were very well-dressed.



                                                                And there was a lot of pain.       The-- you-- you

    (.,                                                         could see it as they sat there.       I mean, these

                                                                were young, innocent children.      You're talking

                                                                about very young children here who - - who were
    I       I
                                                                involved.

                                                                                 (OFF-MIKE CONVERSATION}

                                                                                 (BREAK IN TAPE)

                                                                                 (OFF-MIKE CONVERSATION )

                                                                                 QUESTION:

                                                                It is a small community.     I'm- - I'm- - I was
    (_      '

                                                                interested when I found out-- I guess, you've--

                                                                you've known-- well, everybody's known everybody



                     Abbey Bolclan Complete Transcript (111 -t 13).doc


                                                                                  CONFIDENTIAL
    (;                                                                                                   Appendix 000654
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 71 of 122 PageID #: 5582

p



                   TAPE #111 CR.~ 47-50                                                                           PG. 26


                                                               in this community.       But you've known Joe Amarato

                                                                (PH), and Peter Pennero (PH), and Fran-- how--

                                                                tell me a little about that--

                                                                               (OFF-MIKE CONVERSATION)

                                                                              JI.EBEY   BOK.LAN:

                                                               Tell you a little about- - I'm sorry--

                                                                              QUESTION:

                                                               Just about the relationships between the people .

  (',
                                                               Because this is-- in this little f our-block

                                                               radius, there's a lot of drama that goes on here.

                                                              A lot of people that have to rely on each -other--

    (.i                                                       what were those relationships like?



                                                              Because everybody was a lot younger together.

    (1                                                        And then developed, and obviously they all see

                                                              you as like-- you made good at the highest level.

                                                              kid they are all sort of, you know, in their own
I! l.,)...
                                                              fields-- you know, developing and-- and becoming
:
                                                              more successful, a-~d--

                                                                              ABBEY BOKLAN:
    L·
                                                              Well, I was older than they were too .       Because

                                                              remember, I had stopped for ll years, you know,


    C.
                  Abbey Boklan Complete Transcript (I I I •I 13).doo

                                                                                    CONFIDENTIAl
                                                                                                        Appendix 000655
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 72 of 122 PageID #: 5583

p


             TAPB #111 CR# 47-50                                                                          PG. 27


;-)
                                                      to r~ise my family~      But-- in this community, an

                                                      awful lot of the assistant district attorneys go

                                                      out into private practice, become defense

                                                      attorneys.   So that everybody, at least who works

                                                      here in Nassau County , kind of knows each other,

r,
                                                      It doesn't affect the cases.       They'll fight as

                                                      hard as they can.      Fact r when I was - - first a

                                                      judge, one of the-- legal aid attorneys, by the

                                                     name of Scott Banks, was assigned to my part for

                                                     legal aid in defense.       He later became one of my

                                                      law secretaries.      So they come from both sides .



                                                     And you know, we're- - professionals doing a job .

u                                                    And!-- I don't think that the fact that you know

                                                     each other from before -- impacts at all on what

                                                     happens with a case.       I really don't--
(. I
                                                                         QUESTION:

                                                     Well, it seems like that's true,        Because you--

                                                     obviously, you were on-- you know, you had Peter
 ( ,
                                                     Pennero -- you know, passionately trying to

                                                     definite J esse .    And then you were also-- you


 L '
            Abbey Boklan Complete Transcript (111 -113),doc



                                                                             CONFIDENTIAL
 u                                                                                              Appendix 000656
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 73 of 122 PageID #: 5584




               TAPE #111 CR# 47-50                                                                        PG. 28


C                                                        know, you obviously had-- a p-- prior

                                                        relationship with Peter, and you knew him from

                                                        work, or whenever .
n

                                                        But tell me a little bit about-- I'm-- I think

                                                        it's interesting to sh-- that aspect of it is

                                                        that everybody did kind of grow up together in

                                                        the system.   And maybe you could comment on those

                                                        people who were all so involved i n the case.             Or
c·
                                                        just what your recollections were.

                                                                        ABBEY BOKLAN;

(1                                                      In what respect--

                                                                        QUESTION:

                                                        (l.J"NINTEL) Amara.to, or Pe:nnero, or kind of how

                                                        they all -- because even Fran Galasso (PH) ended

                                                        up becoming head of the sex crimes division in

                                                        the police department.      And it seems like you--

                                                       you know, you've all had some kind of-- you know,

                                                        in a way, common purpose .     That, you know, you

                                                       were on different sides of the equation.         But you

                                                       all knew each other. (UNINTEL) ~-




(    I

              Abbey Bo1dan Complete Transcript (111-1 13).doc


                                                                              CO~JFI DENTIAl
                                                                                                Appendix 000657
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 74 of 122 PageID #: 5585




               TAPE #111 CR# 47-50                                                                         PG.      29



                                                                           ABBEY BOKLAN:

                                                          I don't think it-- I don't think i t really

                                                          impacted at all, except that perhaps the fact
(I
                                                          that we knew each o ther, trusted each other, and

                                                          knew that we would have f urther dealings .       You

                                                          can usua-- you can depend upon the word-- of

                                                          someone you're dealing with like that.       You- - you

                                                          can trust them to act as a professional.

 C
                                                         And I think that's what's good about so many o f

                                                          the attorneys knowing each other .     And knowing

 (                                                        that, after this case, there'll b e another one,

                                                          and another one, and another one.      So, you don't

                                                          play games with each other.

' \...i                                                                    QUESTION:

                                                          The - - if we go back t o Jesse's- - well, we k now

                                                          that Arnold-- we talked about why Arnold p led

                                                          guilty.   And-- I guess I'm curious about-- what

                                                          do you -- what was Jesse's situation at that

                                                          moment?   Now, Arnold's pled guilty.     His father's

                                                          p led guilty .




     u
                Abbey Boklan Complete Transcript (11 ! •113).doc
                                                                              CONFIDENTIAL

     (J                                                                                           Appendix 000658
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 75 of 122 PageID #: 5586
 ,.
 '


                 TAPE #111 C~# 47-50                                                                        PG.     30



                                                                          ABBEY BOKL.AN:

                                                          He says he -- at that point, he was saying he's

                                                          innocent, and he wanted to go to trial,        Joe
 0
                                                         Amarato then indicted for more counts.         Because

                                                          they had only indicted on some of the charges

                                                          against some of the children .   He then brought-0-
 C·
                                                          further indictments, involving a lot more

                                                          children.



                                                         So that really you (LAUGHTER) can add up a lot of

                                                          consecutive sentences .   A.~d of course, the

  0                                                      evidence becomes great er, the more people you

                                                         ha-ve willing to testify-- as to what occurred .

                                                         And that's when I think, if I recall correctly,
.I (-,-·                                                 and i t 1 s-- it's a lot of years ago.    But the- -

                                                         the co-defendant, the young one, I think-- when--

                                                         Jesse Friedman and his attorneys found out that
   (. '
                                                         the-- the-- the young man had agreed to testify

                                                         against him, I think at that point, is when he

                                                         started to very seriousl y think about pleading
   Ci
                                                         guilty.




   0
                Abbey Boklao Complete Transcript (1 11-113).doc
                                                                             CONFIDENTIAL

    0                                                                                             Appendix 000659
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 76 of 122 PageID #: 5587

0


              TAPE #111 CR# 47-50                                                                        PG. 31


                                                                          QUESTION:

                                                        Did you ever have a thought in your mind that,

                                                        while there are different gradations of this, did
0
                                                        you ever have a thought as you were learning more

                                                        about the case, maybe Arnold did i t and maybe

                                                        Jesse didn ' t participate?   Is it possibl e- - die
c,
                                                        you ever t h ink, at any stage, that Jesse might

                                                        not have done it, because he was a whole

                                                        different person at 17 years old, or something,
[l
                                                        when it took place.     Arnold , you can imagine, he

                                                        was already a pedophile when he was 56.        But

C                                                       making-- it seems like, at a certain point, maybe

                                                        it wasn't as clear that Jesse was involved.

                                                                          ABBEY BOKLAN:

u                                                       I don't think so.     Because, you know, when I was

                                                        reading my grand jury minutes, or learning the

                                                        story, the two of them were working as a team

                                                        with certain friends of Jesse.     So it was never

                                                        that Arnold was alone doing things and Jesse

                                                        wasn 1 t there.



                                                        And of course, once he pled guilty, he no~ only


    u
              Abbey Boklan Complete Transcript (1 I 1-113).do-

                                                                               CONf\DENllAl
    0                                                                                           Appendix 000660
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 77 of 122 PageID #: 5588

0


               TAPE #111 CR# 47 -5 0                                                                   PG, 32



                                                       pled guilty and told me that he had done it.            But

                                                        during the course of his conversations with the

                                                       probation department, you know, I get a probation
0
                                                       report-- prior to sentencing.   He made tremendous

                                                       amounts of admissions to them-- and tried to

                                                       justify and explain why he was a participant.



                                                       Also, his own attorneys submitted to me, after

                                                       plea and prior to sentence, a pre-sentence
0
                                                       memorandum, asking for mercy, not on the grounds

                                                       he didn 1 t do it, but on the basis of the

(j                                                     tremendous abuse that he himself had suffered at

                                                       the hands of his father.   And that he wouldn't

                                                       have turned out the way he did i f not what

                                                       happened to him when he was young.



                                                       So-- very quickly, it became not an issue of
    u                                                 whodunit, but what was the appropriate punishment

                                                       for what had occurred and happened at tbat point.

                                                                      QUESTION:
    ()
                                                      Do you have the-- I have-- just so you know, I

                                                      happen to have i t as well, Peter Pennero 1 s pre-


    G
              Abbey Boklan Complete Tramcript (111 -113).doe



                                                                            CONFIDENTIAL
    0                                                                                        Appendix 000661
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 78 of 122 PageID #: 5589




           TAPE #lll CRj 47-50                                                                              PG. 33


C                                                    sentence memorandum.

                                                                           ABBEY BOK.LAN:

                                                     Yes.
n
                                                                           QUESTION:

                                                     But     t 1d   be curious if you had it-- pa-- hu-- each

                                                     document that I have, I need to bring into the

                                                     film in some way , and I thi nk that 1 s a valuable

                                                     document.        If you have it , maybe you could read

                                                     us a line or two from it, so y o u know , it makes
0
                                                     the connection.

                                                                          ABBEY BOKLAN:

0                                                   You do have it?          It was given to you by Peter?

                                                                          QUESTION:

                                                     It was given to me (UNINTEL)--

                                                                          ABBEY BOKLANt

                                                    Oh, okay.         Unde-- under that c o ndition.     Let me

                                                    just-- ( PAPERS)
0                                                                         QUESTION:

                                                     (UNINTEL) included all of those (UNINTEL) tha t

                                                    you had (UNINTEL) so many psychiatrists, and he--
(J
                                                     (UNINTEL) five different psychiatrists.             A number

                                                    of whom he quotes in that.            You know, talking


C;
          Abbey Boklan Complete Transcript (1 11 ·1IJ).doc


                                                                                 CONflDENTIAl
0                                                                                                 Appendix 000662
      Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 79 of 122 PageID #: 5590




            TAPE #lll         CR* 47 -50                                                                        PG,     34


n                                                       about Jesse's-- being abused, and (UNINTEL)

                                                        personality (UNINTEL) .

                                                                         .ABBEY BOKLA.."Ki :
0
                                                        Well, it's interesting, because I've always

                                                       highlighted, you know, I have a little yellow

                                                       highlighter where everything that's sent to me,
C:
                                                        and I read these and my old h~ghlights back from

                                                       those days.     ~.nd one of the things that, of

                                                       course, I was told, was about tb,e constant abuse

                                                       on both a sexual and psychological level by his

                                                       father .    And it-- causing Jesse to have suicidal

C                                                      thoughts.



                                                       And then he puts, of course, "severe and frequent
r_)                                                    sexual abluse {SI C), including sodomy by the

                                                       defendant's own father."          (PAPERS)     There's a

                                                       whole section on the drug abuse.             Where Jesse
u                                                      describes a life where he was stoned on a daily

                                                       basis, at ages 16 and 17-- I said-- you know , it-

                                                       - it goes on.    But-- but-- but that really is the

                                                       bottom line.




u
           Abbey Boklllll Complete Transcript {I I 1-113).doc

                                                                                CONfl0·fNTIAL
0                                                                                                     Appendix 000663
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 80 of 122 PageID #: 5591




           TAPE #111 CR# 47-50                                                                          PG. 35


n                                                      Then there were various psychiatric (NOISE)--

                                                       reports that I don 1 t-- I would not feel

                                                       comfortable quoting from, even t hough, as you

                                                       indicated, he had turned them over to you--

                                                       involving what he told the psychiatrists, et

                                                       cetera.     But-- but the most important thing is,
0
                                                       obviously, he was very, very disturbed.       Very

                                                       disturbed indi vidual.



                                                       I-- I-- here he-- he loves his father .     There's--

                                                       there was no doubt about it.     And what he thought

0                                                      of-- as affection from his father, m-- most of us

                                                       consider devious and disgusting acts.



                                                       so I-- I think we had-- a young man who was

                                                       extremely, extremely confused.     I don't know- -

                                                       you have no-- the sentencing minutes-- as well--
0
                                                       of some of the things that I said during the

                                                       course of the sentencing-- I'm not much on

                                                       speeches.    But there were a lot of things that I
(J
                                                       said during the course of it-- explaining both

                                                       the-- the -- the terrible sadness that I felt, of

(J
          Abb~ Boklari Complet~ Transcript (I I I •I 1.J).doc



                                                                              CONFIDENTIAL
0                                                                                             Appendix 000664
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 81 of 122 PageID #: 5592




               '.r.APE #111 CR# 47-50                                                                     PG. 36



                                                        what he had gone through.



                                                        But at the same time, s-- saying that I thought
c)
                                                        he was such a menace to society, because of what

                                                        he had been turned into by his father-- that t

                                                        felt the parole board should keep him for as long

                                                        as they could.    Because there's some times when

                                                        you weigh-- different reasons-- for why someone

r-
\_. '
                                                        should go to jail, one of the things that you

                                                        really have to consider, as well as the why of

                                                        the defendant did it , is to, what kind of danger

0                                                       he was- - be to society?     And on that point, at

                                                        least-- I felt that he was a menace.       Even though

                                                       he was very young.

(l                                                                       QUESTION:

                                                       Yeah.    Fran Galoss-- (TAPE SKIPS) who was the guy

                                                        started out on his subject on, followed by Jesse
(_)
                                                        today, because Jesse's in prison today.        You

                                                       know, and he's still alive, and (UNINTEL)--

                                                                         ABBEY BOKLAN:
()
                                                       Is he going to talk too?       Is he willing?




 0
              Abbey Boklan Complete Transcript (111-113).rioc


                                                                             CONFIDENTIAL
 0                                                                                              Appendix 000665
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 82 of 122 PageID #: 5593

    G


                 TAPE #lll CR# 47-50                                                                       PG,     37

I
IC·                                                                        QUESTION:

                                                          I-- I think-- you know, he's very nervous about--

                                                          being paroled.    And he is-- I think, like
    0
                                                          anybody, he's hopeful that he c an tell his side

                                                          of things.   But I think he's very reticent about

                                                          doing that-- before he gets to see how he's
    C·
                                                          treated the next round,. or-- because, you know ,

                                                          he's been in now-- you know, he's-- he's been up

    C                                                     for parole a number of times, and obviously

                                                          hasn't been- - hasn't been paroled.

                                                                           ABBEY BOKLAN:

    0                                                    Doesn't he max out quite soon?

                                                                           QUESTION:

                                                         He doesn't max out for five more years.

    u                                                                      ABBEY BO~..N:

                                                         Oh really.

                                                                           QUESTION:

                                                         So he's-- but his CR date would have been last

                                                         year.    Around the time they brought him up to see

                                                         you.
    (_,
                                                                           ABBEY BOKLAN:

                                                         Right.    ~.nd that was a mistake.   They shouldn't



                Abbey Bolclan Complete Transcript (11l-113).doc




    0                                                                                            Appendix 000666
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 83 of 122 PageID #: 5594




                T~.PE #111 CR# 47-50                                                                        PG. 38


r,                                                       have brought him down then.

                                                                           QUESTION:

                                                         Yeah.   I was going to say, you know, Fran 's said -



                                                                           ABBEY BOKLAN1

                                                        Are we back on film again now?
,.-- ,'.
                                                                           QUESTION:

                                                         Yeah.   Yeah- -

                                                                           ABBEY BOKLAN:

                                                        Okay.

                                                                           (OFF-MIKE CONVERSATION)

                                                                           QUESTION:

                                                         Fran said to me at one point that she feels that

                                                        he-- knowing what she knows about Jesse, she

                                                         feels strongly that if he 1 s let out of prison;

                                                        that he will -- commit some other bad act.          And

                                                        obviously, you felt that at the time, which is
    .:)                                                 why--

                                                                           ABBEY BOKLAN:

                                                        Well, at the time of sentence .       Of course I-- had
    u                                                    not had the opportunity, really, to -- to see how

                                                        he's managed up at prison.         Whether he's been


     (..
                Abbey Boklan Complete Transcript (111-113),doc



                                                                               CONFIDENTIA[
      0                                                                                            Appendix 000667
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 84 of 122 PageID #: 5595




                  TAPE #111 CR# 47-50                                                                           PG. 39


(=1                                                         remorseful.    Whether he's turned his life around.



                                                           Because, you know , I have to make a determination

                                                           now, when he does get out, under Megan's          L3.W


                                                            (PH) , of how dangerous he is.       So I-- I don't

                                                            know what's happened in the interim.        And I still
C
                                                            have an open mind on that.        At the point I

                                                            sentenced him, I fe l t strongly enough that he was

                                                            a danger to society that I included in my
 C
                                                            sentence a recommendation that the parole board

                                                            not release him early.

                                                                              QUESTION:
 C·
                                                           And-- I-- I don 1 t want to press that issue .

                                                            •cause I know he's going to see you, so--

  u                                                                           ABBEY BOKLAN:

                                                            Right.

                                                                              QUESTION :

                                                            (UNINTEL) talk about that.        The-- there was , at

                                                            one point in the case-- a request for a change of

                                                            venue.     And-- obviously the lawyer said, "Well,
      (_ .
                                                            we c an' t get a fair trial."      I guess they always

                                                            do that.     What was your reaction to that, and --


      L-
                  Abbey Boklan Complete Transcript(l l !•I 13).dcc

                                                                                     CONFIDENTIAIJ
                                                                                                       Appendix 000668
       C)
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 85 of 122 PageID #: 5596




                  TAPE flll C.~# 47-50                                                                         PG.     40


0- '
                                                            and-- by the way, also, they can't hear me

                                                            usually, so you-- so if I ask you about change of

                                                            venue, you might say, "Oh, at one point they
Ci
                                                            asked for a change of venue.   11
                                                                                                Just so that we

                                                            complete the thought.

,-.
                                                                           (OFF-MIKE CONVERSATION)
'      .

                                                                           ABBEY BOKLAN:

                                                           All right,   I felt, in most cases that are high

                                                            publicity, if you voir dire the jury very
(i

                                                            carefully, you-- you can find a jury that has no

                                                           bias, no prejudice, (LAUGHTER) is not even

                                                            familiar with the case.    And I .f elt that's the

                                                           way it could be handled.     I mean, we 1ve had many

                                                           high publicity-- cases that were tried here .



                                                           Of course, this carne after the Friedmans.          But

                                                            just for an example, you have like the Ferguson
    C;                                                     case, which didn 7 t require change of venue.

                                                           There are enough jurors in our-- our pool in

                                                           Nassau County who can sit fairly impartially.
    ()
                                                           And you can handle that.




                 Abbey Boklan Complete Transcript (I IJ.J 13).doc

                                                                                    CONFIDENTIA-l
                                                                                                     Appendix 000669
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 86 of 122 PageID #: 5597

(:',



               1APE #111 CR# 47-50                                                                      PG. 41


n                                                       If, during the course of voir dire, you find that

                                                        you can..~ot find a-- an unbiased, unprejudiced

                                                        jury that haven't been tainted, well then you can

                                                        always move it out.    But thi-- this-- there was

                                                        no reason to move it out of county.    At that

                                                        point.

                                                                        QUESTION:

                                                        Right.   So now, Jesse comes around to-- to-- it's

                                                        time for Jesse's plea, or let's say, now we know
C
                                                        that Arnold's pled, then the other young man has

                                                        also pled.   Or effectively, made a deal.      So now,

 c,                                                     the two people in the world other than Jesse who

                                                       were ost ensibly involved, have both pointed the

                                                        finger at Jesse in one way or another.
 (,

                                                       How do you think that affected Jesse's desire to-

                                                        - you know, s-- to go to trial, or whatever?            How
io                                                     does that process-- how did that process go?

                                                        'Cause it seems like he had a big pretty big

                                                       change of-- of heart.
 0
                                                                       ABBEY BOK.LAN:

                                                       He also cha_~ged attorneys in midstream.      I don't

 ( ;
              Abbey Boklan Complete Tr.mscript (l 11·113).doc

                                                                                 CONFIDtNTIAl
    C                                                                                         Appendix 000670


l
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 87 of 122 PageID #: 5598

    c=-,


                 TAPE #111 CR# 47-50                                                                          PG . 42


                                                        remember exactly at what point the attorneys

                                                        changed.   But I'm sure the defense attorney-- sat

                                                        him down, and said,   "Look.     You have so much
    ( 1
                                                        against you, and your exposure-- of sentence is

                                                        up to 50 years, that it would be very wise to

                                                        take, you know, a deal-- as opposed to going t.o
    C
                                                        trial.



                                                        "You're still a young man, that you 1 ll-- you'll
jC
I
                                                        get out of jail when you're still a young man,

                                                        while you-- otherwise you could spend the rest of

    C_,                                                 your life sitting behind bars.     11   Of course, I

                                                        wasn't privy to those conversations.          But that

                                                        would be realistically what I would think would

    ()                                                  have occurred.

                                                                         QUESTION:

                                                        And-- so let's-- however that played out, then
    0                                                   eventually-- Jesse comes before you again.              A..11.d

                                                        this time, I guess, he's ther e to plead.

                                                                         ABBEY BOKLAN:
    t .
     ~·                                                 Right, yes.   Then he pleads.




    ( .

                 AbbeyBoklan Complele Tramcript (111-113).doc

                                                                                 (ONFi DENTIAL

     0                                                                                             Appendix 000671
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 88 of 122 PageID #: 5599




             TAPE #111 CR# 47-50                                                                              PG, 43



                                                                            QUESTION:

                                                     So t~ll me about that.             Your recollection of

                                                     that.
()
                                                                            ABBEY BOKLAN:

                                                     Very similar to Arnold's.            Also media was there.

                                                     The families were there.            I tried to make the
('·,
                                                     allocutions (PH) as painless as possible.                 Almost

                                                     in an antithetic type way, you know,            "On ·such-

                                                     and-such d ate in Nassau County, did you put your

                                                     penis on-- on so-and-sors an\.lS? 11        And he would
                                                                   11
                                                     say, "Yes .          Or whatever the charge, the sodomy

C                                                    charges that he was-- pleading guilty to.



                                                     And-- it went very smoothly.            Very quietly.        Very

 0                                                   smoothly.          Pleas, in some ways, are-- easier to

                                                     do than the sentences.         The sentences are where

                                                     the emotions come out.         The attorneys are
 ( 1                                                pleading on behalf of their clients.              The

                                                    district attorney may-- make a statement .                The

                                                    defendant may be pleading for mercy.              The-- so,
 0
                                                     that's c-- in-- in some ways, far more emotional

                                                     than the actual plea.

 ( )
            Abbey Boklan Complete Transcript (111-113).doc
                                                                                   CONFI DENTIAl
  0                                                                                                 Appendix 000672
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 89 of 122 PageID #: 5600
                                - - - ~····--·- ··--············ - ....



            TAPE #111 CR# 47-50                                                                          PG. 44


                                                                           QUESTION:

                                                        And then eventually, Jesse does come before you

                                                        for sentencing.
(l
                                                                          ABBEY BOK.LAN:

                                                        Right.

                                                                          QUESTION!

                                                        So tell me about that, at the next-- am I right,

                                                         that's the next- - that was sort of the next move-



                                                                          P.BBEY BOKLAN:

                                                         It really was, once they plead, it-- and it moves

                                                         to sentence.     You know, the probation department
C
                                                        had the opportunity to report first-- which-- I

                                                        get-- prior to the day of sentence- -

u                                                                          ** *END OF TRANSCRIPT**~




0




0




 '·:
             Abbey Bolclan Complete Transcript(I I l-113).doc
                                                                                   CONFIDENTIAl

 0                                                                                              Appendix 000673
              Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 90 of 122 PageID #: 5601
       ··-   - -- -- -   ---

                      TAPE #lll CR# 47-50                                                                               PG . 45


n                                                                            HIT THE GROUND RUNNING FILMS
                                                                               11
                                                                                    CAPTURING THE FRIEDMANS"

                                                                             INTERVIEW WITH ABBEY BOKLAN

                                                                            CORRESPONDENT:         NOT IDENTIFIED

                                                                              PRODUCER:      NOT IDENTIFIED

                     TAPE #112 CR #51-54
0
                      **TRANSCRIBER'S NOTE; QUESTIONER OFF MIC .                             BEST EFFORT FOLLOWS.**

                                                                                     (OFF-MIC CONVERSATION)

                                                                                     QUESTION:
C1
                                                                 We were talking-- oh, we were talking about other

                                                                 cases.   Well, obviously since that time, we knew-

C                                                                - we know that there-- there were a lot of other

                                                                 cases where, you know, in the end the argument

                                                                was that the police were overzealous.            That, you

u                                                               know, the reason that the stories were similar

                                                                between the kids is because the police were

                                                                teaching the kids what to say.
c,

                                                                And so of course they're similar.           They all came

                                                                from a similar source .          What was the thing that
(_ i
                                                                made you know that this case was different. And

                                                                when you saw those cases come out, you know, you


( ·'
                     Aobey Boklan Complete Transcript (l l 1-l 13).doc

                                                                                            CONFIDENTIA-L
                                                                                                             Appendix 000674
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 91 of 122 PageID #: 5602




             TAPE #111 CR# 47-50                                                                         PG. 46


                                                      obviously had second thoughts about this case .

                                                      You must have had a sense of confidence that this

                                                      was case was handled differently.       And how did

                                                      you know that?

                                                                       ABBEY BOKLAN!

                                                      Well, first of all the case only came to
c,
                                                      attention of the police department because of the

                                                      search that was done- - by the federal government-

                                                      - where they found all of things going on on the
 C
                                                      compu ter and the Internet.      And they went in and

                                                      they got all of this pornographic material .

 ('i                                                                   (OFF-MIC CONVERSATION)
I ..

                                                                       ABBEY BOKLAN:

                                                     So knew this wasn't some question of some

 (!                                                  hysterical mother who came in and started a mass

                                                     hysteria .   And only after the federal government

                                                     called it to the attention of the Nassau county

  u                                                  authorities and they started investigating and

                                                     started to go independently to these various

                                                     homes and speaking to the chi ldren separately did

                                                     they discover what was going on .
                                                                                                                  .
                                                                                                                  '


                                                                                                                  Ii
             Abbey Bokbn Complete Tnnscript (l 1l-l 13).doc                                                       J
                                                                                                                  I
                                                                                 CONFHlENTIAL                     It
                                                                                                                  !

                                                                                               Appendix 000675    I
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 92 of 122 PageID #: 5603




             TAPE #111 CR# 47-50                                                                        PG. 4?

,.                                                   So I don ' t think these young children even had a

                                                     chance to get together and make up stories .           I

                                                     think- - I don't think the police knew what they

                                                     were looking for when they started investigating .

                                                     So I didn't think there was any issue of brain-

                                                     washing.
c,

                                                     And as I mentioned previously, we had children

                                                     showing tremendous signs of abuse.       Independent
0
                                                     signs.     The nightmares .   The falling school work.

                                                     All of those things corrobor ated what the

                                                     children were saying.
0


                                                     And-- and things that parents couldn 't explain .

0                                                    Even things that couldn ' t be explained as far as

                                                     J essie with the suicide attempts.      With the drug

                                                     use .    All of that came before these charges.

                                                     Tnere was something festering in that household

                                                     long before the federal authorities ever went in.


 (_)
                                                     We-- you also are dealing with an age group of

                                                     children-- although they're young, they don't


 u
             Abbey Boklm Compiete Transcript (111 ·113).doc


                                                                                    CONFIDENTIA-L
 0                                                                                            Appendix 000676
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 93 of 122 PageID #: 5604
             ----..... ..... --- ·


                  TAPE #-111 CR# 47-50                                                                      PG . 48


    ()
                                                          fantasize as much.      And it's very embarrassing

                                                           and very-- this is from my own experience in the

                                                          sex crimes unit.     Very embarrassing for a young
    ,-,
    '-- '                                                 boy to talk about just-- these type of sex acts .

                                                           (ROARING)    It's not something that-- that they're

                                                          proud of.
    G

                                                          So I think the-- it was my understanding that the

                                                          detectives had a very tough time even getting the
    0
                                                          information out of these young children.        And the

                                                          parents had a very tough time believing that

                                                          these things initially were-- occurred, because

                                                          Arnold Friedman had this wonderful reputation .

.I
I .•
JU                                                        This was after school, extracurricular work for
I
                                                          children who Were bright, intelligent.       Wanted to

                                                          learn.    Wanted to be involved with computers.          I
     0                                                    mean parents were paying large amounts of money,

                                                          you know, from something like this.     I never had

                                                         a doubt.      Never had a doubt .
     0
                                                                            QUESTION:

                                                          The-- obviously the person on the other side of



                 Abbey Boklen Complete Transcript (111-113),doc


                                                                                        CONFIDENTIAL
     0                                                                                           Appendix 000677
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 94 of 122 PageID #: 5605
        - - ----- ·-----



                TAPE #111 CR# 47-50                                                                                PG. 49


n                                                          the equation who was doing most of the-- of the

                                                           digging and talking with kids and stuff was Fran

                                                           Galaso (PH) .   What was your relationship with

0                                                          Fran?    How did you guys know each other from

                                                          before?    What your--

                                                                           ABBEY BOKLAN:
0
                                                          Fran's husband was an assistant. District

                                                          Attorney-- in the-- District Attorney's office--

                                                          I think even before      I   was there.   So    I   knew him.
0
                                                          When I was head of the sex crimes unit, I don't

                                                          think Fran Galaso was the one who was in the sex

                                                          crimes unit of the police department.
0


                                                          When I first got this case, I didn't even know

                                                          Fran Galaso was involved .       And when I started
0
                                                          learning about it and starting to read a lot of

                                                          the grand jury minutes.        So I think the fact that

0                                                         I knew her, h er fami ly, had very little -- to do

                                                          with it all.     {ROARING)     In fact when the case

                                                          was finished, I-- if I recall correctly, that's
0                                                         when I first learned how deeply involved-- she

                                                          was in the case.



               Abbey Boklan Complete Transcript (11 I •I 13).doc
                                                                                       CONFIDENTIAL

    0                                                                                                    Appendix 000678
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 95 of 122 PageID #: 5606



               TAPE #111 CR# 47-50                                                                          PG. 50


                                                                           QUESTION:

                                                       But you-- you guys had (UNINTEL)-- I don't even

                                                       know what the protocol is.         But in general--

I \\                                                                       (OFF-MIC CONVERSATION)
I

                                                                           QUESTION:

                                                       The protocol would be during the course of the
    C                                                  case .     You wouldnr t discuss it with - -

                                                                           (OVER.TALK)

                                                                          ABBEY BOKLAN:
    0
                                                       No communication with- - with any detectives or

                                                       police.      Remember if we have to go through

                                                       hearings, for example, there •s gonna be a real
    0
                                                       trial.      You have to go through hearings.



                                                       And very often, the police officers become
    CJ
                                                       witnesses.      So a judge has no communication at

                                                       all wit.h the police officers during the course of

    ()                                                 it.      Thatrs why I think- - and at least until time

                                                       of sentence or maybe immediatel y before sentence-

                                                       - I really wasn't even-- aware of her-- how-- how

    C)                                                 involved she was i n the case.       But it wouldn't

                                                      have mattered.       You know I know a lot of police



    G         Abbey Boklan Complele Transcript (111-113).doc



                                                                                    CONFIDENTIAL
    0                                                                                             Appendix 000679
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 96 of 122 PageID #: 5607

'"".
'-



              TAPE #111 CR# 47-50                                                                           PG . 51


Ci                                                     officers who are on cases that rrm handling all

                                                       of t:he time .

                                                                         QUESTION:
0                                                      Did-- when you went into the sex crimes unit to

                                                       begin with, what possessed you to take that job

                                                       at that moment,    'cause that was probably pretty
()
                                                       unusual.     I-- maybe I'm wrong .     Maybe it was a--

                                                       typically a job that woul d be held by a woman.

                                                       But for some reason; I thought it was a job t hat

                                                      would probably traditionally have been held by a

                                                       man.

                                                                         ABBEY BOKLAN:
 (i
                                                       In this county, if I recall, we h ad no sex crimes

                                                      unit until Dennis Dylan asked me almost to create

 0                                                    one.      And Is-- I- - I really-- I thinks- -

                                                      actually started-- the unit .         One of the f irst

                                                      things I discovered becoming the head of it, we

  0                                                   didn't even have a rape collection kit.



                                                      Every hospital was going off and doing their own
  C>                                                   thing.     We were losing evidence.      It - - it was --

                                                       it was really horrendous.


   G
             Abbey Boklan Complete Tra.,script (111·113).doc


                                                                              CONFIDENTIA-l
    0                                                                                              Appendix 000680
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 97 of 122 PageID #: 5608




           TA?E #111 CR# 47-50                                                                            PG. 52


CJ

                                                     So I don't think we had-- either men or women who

                                                     were the head of the sex crimes unit-- at that
n                                                    point.    But my recollection could possibly be

                                                     faulty with that.         But that-- that's what I

                                                     remembe.r.   I know Joe Annoranno (PH) came in long

                                                     after .   You know   r    was-- already out of the

                                                    office into the sex crimes unit.

                                                                     QUESTION:
C
                                                     I wonder whether t hat's 'cause there were just

                                                    more sex crimes?          It's sort of sad, but true.

                                                    But maybe it is.          Maybe it just became a much
0
                                                    more significant part of the makeup of the

                                                    crimes?

                                                                     ABBEY BOK.LAN:

                                                    And also I think-- at least for Mr. Dylan, he

                                                    was- - he was concerned about how many sex crimes
G                                                   cases we would lose.         And some of the reasons we

                                                    would lose them is that we-- we didn 1 t collect

                                                    t he evidence properly .       So there were a lot of
                                                    things going on.




          Abbey Bokl.in Complere Transccipr (111-1 13).doc
                                                                                  CONFIDENTIAL

                                                                                                Appendix 000681
           Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 98 of 122 PageID #: 5609




                 TAPE #111 CR# 47-50                                                                             PG. 53


0                                                           I mean to have children, very young children,

                                                            testify in a grand jury when they can't describe

                                                            even the genitalia or don't know how, that was

                                                            the start of the-- of the dolls that I had sent

                                                            for.    So there really-- there-- there was little

                                                            foundation.    It was every DA did their own thing.



                                                            They got the case.       They ran with it.      There was

                                                            no co-- coordination as-- as I recall until I-- I
C
                                                           became at- - you know th~t•s a lot of years ago

                                                            we're talking about .      'Cause I left the DA 1 s

                                                           office in '82?     '82.
0
                                                                            QUESTION:

                                                           And tell me about that,          'cause that's

(~
 .I                                                        fascinating .    I was reading-- the Justice

                                                           Department has a publication about interrogating

                                                           children or, you know, questioning children and

    u                                                      how to do it.    At the time, I don't think even

                                                           that had come out yet,       1
                                                                                            cause this was pretty

                                                           early.    How did you know t hat there were such
    0                                                      things as these anatomically correct dolls?               And

                                                           tell me about that- - that process of


    (
    '- ,
                Abbey Boklan Complete Trarucript (I I I•I 13}.doc


                                                                                       CONflDENilAl
    c-                                                                                                  Appendix 000682
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 99 of 122 PageID #: 5610




               TAPE #111 CR# 47 -5 0                                                                       PG. Sf


r,                                                     interrogating children?

                                                                            ABBEY BOKLAN:

                                                       I read about them.        And I asked-- you know the--
Ci
                                                       the District Attorney, Dennis Dylan, could I-- we

                                                       have the money to send for them .

                                                                            (OFF-MIC CONVERSATION)

                                                                            ABBEY BOKLAN:

                                                       The money to send for the-- the dolis, the sex

                                                       crimes dolls-- because I found when I would talk

                                                       to children how difficuit it was £or them to

                                                       describe what had happened to them .          And if you

                                                       start drawing pictures for them, what you're
0
                                                       doing is perhaps giving them an idea they didn't

                                                       have before.

0
                                                       But if you hand them-- Raggedy Ann and Raggedy--

                                                      Andy with- - with genitalia and you say, "Show me .
C                                                      Show me.   11
                                                                       And with the doll, they can show you.

                                                      Especially since-- we're talking about very young

                                                       children now.       You don't use these dolls with the
(_ I
                                                      12-year-old or a 10-year-old.




(_   .
              Abbey Boklan Complete Transcri?t (111-113).doc



                                                                                    CONFiDENTIAl
                                                                                                 Appendix 000683
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 100 of 122 PageID #: 5611




               TAPE ~111 CR# 47-50                                                                                 PG. 55



                                                         We're using ones that are really not articulate.

                                                         Don't know the right words.             And they-- they can

                                                         show-- I remember the f i rst time I used them
0                                                        before we went into grand jury we r e-- I-- I sai d,
                                                         11
                                                              Show 111e what he did.   11
                                                                                            .And she took the mal e

                                                         doll and stuck it on top to fight female doll and
r.
'·
                                                         was rubbing it (SQUEAKING) you know up and down .

                                                        And this      is the way she could finally expl ain ,
                                                        you know, what had happened and what had b e en
0
                                                         done to her.



c,                                                      Since that time, I think there's been certain

                                                        literature about not using the dolls.               Where--

                                                        but you know the more we learn, the-- the mor e

(    )                                                  careful we can be about not tainting these

                                                        children.       You know every day things get a little

                                                        easier t o do these case.            And they most-- they
 D                                                      are the most horrendous cases of all.               They

                                                        really are.

                                                                             QUESTION:

                                                        Well, you have to be intelligent about it,

                                                        particularly sensitiv e to it, because it 1 s t ough.


 Li
              Abbey Boklan Complete Trarucripc (I J l-113).doc



                                                                                       CONFIDENTIAL
 (J                                                                                                      Appendix 000684
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 101 of 122 PageID #: 5612

0


               TAPE #111 CR# 47-50                                                                       PG. 56


C,                                                     You know you sent out a 45-year-old detective to

                                                       go sit with a l2-year-old or a 10-year-oid or a

                                                       nine-year- old.    You know it's - - there's no
G
                                                       communication there unless they're someone who ' s

                                                       really thinking about the process.      Do you know

                                                       what I mean?
C-,
                                                                         ABBEY BOKLAN:

                                                       Well, I-- I - - I am not sexist .   And I never try

                                                       to be.     But it's-- I think sometimes i t may be
0
                                                       easier for a female to talk to a female.         And I

                                                       think someone who's b een a mother or a father

                                                       who's raised young chil dren can handle them

                                                       better .    You know how to talk to a child .



l. I                                                   So I don't-- I guess it's not sexist, 'cause I 1 m

                                                       not really saying a male or a female detective is

                                                       better.     It's their way and the ir sensitivity of
 ( ..
                                                       dealing with children.

                                                                         QUESTION:

                                                       When you went into that-- and I-- I'm not tryi ng

                                                       to ask a very personal question .     But did you

                                                       feel like -- ~eople say sex-- you know sex abuse


 /_)
              Abbey Boklan Complete Transcript (111-113).doc



                                                                              CONFIDENTIAL
 0                                                                                             Appendix 000685
                   Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 102 of 122 PageID #: 5613
         ...   ________-·-·--·--·····-·---·- ···
                    ,                              .   .. .   ·--   -




                                TAPE #111 CR# 47-50                                                                          PG . 57


                                                                            happens in almost every family at some level or

                                                                            that, you know, in a - - one out of three families

                                                                            or something like that.     Did you ever have a

                                                                            friend or someone in your life when you were

                                                                            growing up who (PHONE RINGS) eA-pressed something

                                                                            to you and you thought - - you know you had a way
    u
                                                                            of l~stening or a way of communicating with them

                                                                            about sex crimes that made you well suited for

                                                                            that?   Or was it-- when you joined the sex crimes
    0
                                                                            division it was a pretty new deal?

                                                                                           ABBEY BOKLAN:

                                                                            It was pretty new .   (CLUNKING)
le..
j
                                                                                            QUESTION:

                                                                           At the-- at the sentencing-- we were-- getting

    CJ                                                                     back to the sentencing.      We talked about-- you--

                                                                           you had talked about the fact that sometimes the

                                                                           sentencing is the more emotional time.       I-- I
    0                                                                      think that was the case from what I've understood

                                                                           about this.   Tell me what you remember about the

                                                                           sentencing hearing and that experience.

                                                                                           ABBEY BOKLAN:

                                                                           Are you talking about Arnold, Jessie or both?


    u
                               Abbey Boklan Complete Transcript (I I I •I l3).dcc


                                                                                                   CONFI DENTIA.[
    0                                                                                                              Appendix 000686
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 103 of 122 PageID #: 5614




I               TAPE #111 CR# 47-50
I                                                                                                            PG . 58

IC
                                                                           QUESTION:

                                                          I don't know.    Maybe-- do you remember che Arnold

                                                          one?

                                                                          ABBEY BOKLAN:

                                                          The Arnold one the-- it wasni t very emotional .             I

                                                          mean they didn't make too many pleas on his
    r·
                                                          behalf .   The Jessie one-- Jessie Freidman one

                                                          was-- was more emotional-- because-- you know

                                                          defense counsel worked very hard on his b ehalf.
    0


                                                         And not only with pre - sentence memorandums, but

    C,                                                    pleas, because of his youth, and the fact that he

                                                          had been so badly abused-- b y his own father.

                                                         And I think there were even allegations of-- of

    (J                                                   very little love-- from the mother.       That he was

                                                          an unwanted child .



    u                                                    That I should be merciful .      So I remember that .

                                                         And I-- said-- I -- I remember some of the things

                                                         that-- that I said 1 but-- it's funny .      I don't

                                                         remember whether Jessie said anyth i ng at all .




               Abbey Boklan Complete Transcript (111 • 113).doc

                                                                                       CONFIDENTIAL
    0                                                                                              Appendix 000687
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 104 of 122 PageID #: 5615

0


               TAPE #111 CR# 47-50                                                                                PG. 59


( ':
                                                                             QUESTION ;

                                                            I-- I remember that he-- I - ~ actually saw some

                                                           of the news coverage of this.       Peter Pinero (PH}
0
                                                           makes a-- pretty-- elaborate argument that Jessie

                                                           was, you know, a terrible victim of his father.

                                                                             ABBEY BOKLAN:

                                                           Right.

                                                                             MALE VOICE:

                                                           That he-- what he needs is help or counseling.
 0
                                                           It's the-- prison term or whatever.          And then

                                                           Jessie cries and says, you know,      11   1 experienced

 ()                                                        all of this.   My father was-- and these children

                                                           were victims and I teel terrible about that.                   But

                                                           I was a victim too.P

 0

                                                           And so he kind of cries and goes through that.

                                                           Do you remember being moved by Jessie's-- by- - by
,0                                                         that story generally, which obviously that was

                                                           their position.    That- -- you know do you remember

                                                           believing it, first of all?       Did you feel that
  C
                                                           Jessie was (UNINTEL)?




              Abbey BoldllJl Complete Tr.inscript (111 •l 13).doo

                                                                                   CONflDfNTIAL
    0                                                                                                   Appendix 000688
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 105 of 122 PageID #: 5616




               TAPE #111 CR# 47-50                                                                      PG. 60


                                                                   ABBEY BOKLAN:

                                                   Are you asking did I believe that he was - -

                                                   terribly abused as a child?      Yes.    There was no
0                                                  doubt in my mind that Arnold Friedman had started

                                                   abusing Jessie very young.      And trained him,

                                                   almost, in this type of-- pedophilic behavior .



                                                   I think once Jessie became older, he became less

                                                   desirable as a sexual object for his father.                  And
C,
                                                   once that happened, I- - I think Jessie didn't

                                                    feel he was getting the same amount of love from

                                                   his father that he was getting , so he became a

                                                   partner and a-- as a partner participant, he

                                                   probably could feel the oneness with his father --

                                                    again,



                                                    So in a certain extent - - since I completely
\_,                                                 believed that, I had to be moved by the fact that

                                                    he himself had gone through exper- - a t r emendous-

                                                    - trauma as a child growing up.        I knew from the
0                                                   papers that were given to me that he had gone

                                                    through depressions.    He had- - suicidal desires


G
               Abbey Boklzn Complele T=ript (111-113).doc



                                                                           CONFIDENTI.A.l
                                                                                              Appendix. 000689
    0

l
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 106 of 122 PageID #: 5617




              TAPE #111 CR# 47-50                                                                        PG. 61


n                                                      at certain times.   A.~d that he had gotten himself

                                                       involved in drug use.    So that all made sense.



                                                       But on the other hand, at some point he turned

                                                       from a victim to a predator himself.      And reading

                                                       the grand jury minutes and everything else I

                                                       learned, he was extremely violent himself to the

                                                       children.   Not-- not just sexually.


0
                                                       He seemed to enjoy what he was doing.       And

                                                       remember, he brought his own friends in.

                                                       Including the co-defendant who later turned and

                                                      participated against him.    So from a-- a

                                                      reluctant participant, he went to an extremely

0                                                     active participant who was enjoying it.



                                                      You know if you look at people out there who

0                                                     commit horrendous crimes, you say, "Well, maybe

                                                      they had a-- a terrible childhood.   11   And many of

                                                      them have.   But that doesn't excuse the behavior
0                                                     down the road.   And also-- if someone you feel is

                                                      going to be a danger-- to other children, if he 1 s


    u        Abbey Boklan Complete Traoscripl (11 1-113).dcc


                                                                               CONFIDENTIAL
    0                                                                                           Appendix 000690
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 107 of 122 PageID #: 5618

i



                TAPE #111 CR# 47-50                                                                        PG. 62



                                                          let loose, that's something that you have to

                                                          consider.



                                                          So .in-- in weighing the sentence so low, I fe lt

                                                          badly for what had been done to him,     At this

                                                         point, I think I was most interested in
()
                                                         protecting society from having other children go

                                                          through what he put those children through in

                                                          that computer school in Great Neck.
    0
                                                                         QUESTION:

                                                         They were obviously asking for some kind of

                                                         mercy, vis a vi-- well, they knew they were
    (\
                                                         getting six to 18 years.    What would that-- and

                                                         that-- and then obviously you felt strongly

                                                         enough about it that you wanted to ensure that he

                                                         was in f or a good part of that time.

                                                                         ABBEY BOKLAN:

    0                                                    Right.

                                                                         QUESTION:

                                                         And so tell me the thinking process of-- when--
    0                                                    when you-- you k..11.ow you said-- you're sort of--

                                                         you generally don't talk a lot in court.         You lay


    u          Abbey Boklan Complete Transcript {I J I-113).doc
                                                                                CONFUJENTIAL

                                                                                                 Appendix 000691
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 108 of 122 PageID #: 5619

a

                TAPE #111 CRi 47-50                                                                          PG.   63



                                                          down the law o~ whatever .     But why was it

                                                          different this time and what did you say that--

                                                                             ABBEY BOKLAN:

                                                           It was different because I felc like I was-- I

                                                          was talking to d ifferent people.      I was talking

                                                          to the general public.      We bad the media in
    c,
                                                           there.    And that's part of having-- a reason for

                                                          having the media in there is to educate the

I                                                         general public.
    ( :



                                                           I was talking to the victims.      And it-- not the

    C·                                                     children.     The - - who weren't in the courtroom.

                                                          But-- but the family members .      I know a lot of

                                                           them were dissatisfied with this sentence for

    0                                                      Jessie.     They thought it was too merc iful.      That

                                                           I should have-- un-- unlike A.mold's sentence .

                                                           They thought I what b eing too light for Jessie .
    0

                                                           A..~d I- - I was talking to Jessie too, because, you

                                                           know, a part of me was hoping that when he does
     (J
                                                           get out, he still will be young enough to have a

                                                           life.     And if he gets appropriate therapy or when


     0
                Abbey Boklan Complete Tr:mscript (! 11-1 l 3).doc


                                                                                   CONFIDENTIAL
                                                                                                    Appendix 000692
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 109 of 122 PageID #: 5620

0


            TAPE #111 CR# 47-50                                                                       PG.     64


Cl
                                                     he's upstate or whatever, that he can have a

                                                     decent life and not hurt anyone else,      And maybe

                                                     in a way I was explained to myself too why I was

                                                     sentencing what I felt was a harsh sentence to

                                                     someone who was so young .   ~.nd why I was giving a

                                                    harsh sentence to someone who was so young.             So I
0
                                                    did talk .



0                                                   Now what-- what did I say?     Well, i t was kind of

                                                     long .   (RUSTLING) I'm not gonna go through very

                                                    much of it.    I talked of course about the

0                                                   probation report.     That - - the letters that I

                                                    received-- from the families.      The letters I'd

                                                    received on his behalf-- from the-- Great Neck
0                                                   community, because they weren't all bad letters.

                                                    There were people who- - who liked the family .

                                                    Felt badly for him.
0

                                                    There were psychologists and psychiatrists that

                                                    wrote me on behalf of Jessie.      Talking about him
0
                                                    being more of a victim than a criminal.        And I

                                                    had the excellent-- pre-sentence memorandum

0
           Abbey Boklan Complete Transcript (I li-113).doc


                                                                          CONFIDENTIAl
0                                                                                           Appendix 000693
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 110 of 122 PageID #: 5621




            TAPE #111 CR# 47-50                                                                         PG-     65



                                                       prepared by Mr. Prinero (PH).     And I said-- this

                                                       is a quote.     "According to the--" it's a quote

                                                       from my notes, so I-- you know I-- sometimes I
C
                                                       change things as I go along when I'm in-- in

                                                       there .

c,
                                                       But as best as I can tell you, this is what I

                                                       said.     "According to the pre-sentence probation

                                                       support, you were raised as an unwanted child in

                                                       a home devoid of love.    Your father started

                                                       fondling you sexually at about the age of nine

0                                                      while reading you bedtime stories."     "As you grew

                                                       and reached puberty, his abuse of you escalated

                                                       to regular acts of sodomy.    You submitted,
0                                                      according to your own words, because it was         1   it

                                                       was important for me to have the love and support

                                                       of my father and to please him.    My father was my

                                                       only friend. , 11



                                                       And then I quoted from one of the psychiatric
0
                                                       reports.    "Jessie's homosexual submission to his

                                                       father was clearly due to his desperate need for

C1
            Abbey Bokian Complete Tr:mscript (l l l-113 ).doc


                                                                                CONFIDENTIAL
                                                                                              Appendix 000694
     Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 111 of 122 PageID #: 5622




            TAPE #111 CR# 47-50                                                                        PG. 66


n                                                    love from a parent.      (RUSTLING~ His mother's

                                                     emotional withdrawal and his father's

                                                     psychopathology,     His happiness at his father

                                                     shifting his passions to other youngsters

                                                     strongly suggests that such an orientation was

                                                     not an actual one for Jessie and one that he

                                                     should have been able to overcome."



                                                     11
                                                          His participation in his father's seduction of
0
                                                     these other youngsters falls under a not uncommon

                                                    psychological defense mechanism known as

0                                                   identification with the aggressor.       To

                                                    subconsciously, and therefore unintentionally,

                                                    model yourself after a parent is one way of

()                                                  repressing any of the anger you might feel

                                                     towards that person for what he or she has done

                                                    to you."      Of course that's the quote from t::he
C                                                   psychiatrist.



                                                    And then I go back to my own words. "Torn between

                                                    love and hate, you suffered from depression.               And

                                                    at one time were suicidal and unable to function


0
           Abbey Boklan Complete Trarucn'pt (11 1·113).doc

                                                                                 CONFIDENTIAL
0                                                                                            Appendix 000695
       Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 112 of 122 PageID #: 5623




             TAPE #111 CR# 4?-50                                                                                !?G. 67


C:
                                                      in a :regular school."          And I said, "It's very

                                                      unfortunate that not the psych-- that none of the

                                                      therapists you were sent to realized the reason
0
                                                      for your depression.           Perhaps if they had , your

                                                      life today would have been far different.            11




                                                      "In addition, however, to looking you -- at you as

                                                      a person, considering your rnotivizations (SIC),

c.                                                    the reasons you have become what you have and

                                                      done what you have done, I as a judge have

                                                      another, equally important obligation.              I have t o

0                                                     look at the harm to your victims and the severity

                                                      of your crimes, as well as the danger you may be

                                                      to society."
( )


                                                      "The fact that you too were a victim does not

                                                      absolve you of responsibil ity for the sexual

                                                      assaults you perpetrated, nor for the physical

                                                      abuse that went beyond anything done by your

                                                      fatber.   11
                                                                     Remember I had mentioned to you- - to
( .,
                                                     you earlier_        11   Nor for the perverted and

                                                     horrendous games you invented and forced your



             Abbey Boklan Complete Transcript{! 11·113).doc



                                                                               CONFIDENTIAL
                                                                                                   Appendix 000696
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 113 of 122 PageID #: 5624

    0


                    TAPE #111 CR# 47-50                                                                              PG. 6 8

    C,
                                                             victims to play.      Nor for inviting your friends

                                                             to join you in these games and assaults.               The

                                                             children you have abused are suffering terribly.
    C
                                                             They are exhibitin g sleeplessness, bedwetting,

                                                             nightmares, stutteripg, hair loss.       11



                                                                                (OFF-MIC CONVERSATION)
11
I
                                                                               ABBEY BOKJ'.AN:

                                                             But you see you gotta realiz- - you know these are

    0                                                        the things also that to me were tremendous

                                                             corroboration as to what was occurring.              I mean

                                                             the hair loss.      I--

    CJ                                                                          (OFF-MIC CONVERSATION}

                                                                               ABBEY BOKLA..~;

                                                             "The children you have abused are suffering
    0                                                        terribly .    They are exhibiting sleeplessness,

                                                            bedwetting, nightmares, stuttering, hair loss, a

                                                             decline in school work, s eparation anxiety.                And

                                                             an overwhelming sense of £ear .        Several children

                                                             in fact sleep with weapons.         Bats and sticks by

                                                             their beds. 11
    C

                                                             11
                                                                  The extended families of your child victims are

    (_   :
                   Abbey Boklan Complete Tran.script (111-113).doc
                                                                                   CONFIDENTIAL
                                                                                                           Appendix 000697
      Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 114 of 122 PageID #: 5625

n

             TAPE #111 CR# 47-50                                                                           PG.     69



                                                      suffering much, if not more."        And then I end,

                                                      "After weighing all of these factors and others

                                                     as well--"

                                                                      ( BREAK IN TAPE )

                                                                      ABBEY BOKLAN :

                                                     Programs that didn't work well.         I mean you're
I.
'r·                                                  talking about something that was like 100-- 100--

                                                                      (REFBRENCB TONE)

                                                                      SLATE:
0
                                                     There's no audio for the end of this shot.

                                                                      (REFERENCE TONE)

                                                                      ABBEY BOKLAN:

                                                     "The children you have abused are suffering

                                                     terribly.    They are exhibit i ng sleeplessness,

                                                    bedwetting, nightmares, stuttering, hair loss, a

                                                     decline in school work, separation anxiety, and

                                                     an overwhelming sense of fear.         Several children,

                                                     in fact , sleep with weapons.        Bats and s ticks by

                                                    their beds."


 (;
                                                     "The extended families of your child victims are

                                                    suffering as much, if not more . 11      And then I end



            Abbey Boklan Complele Transcript (11 H 13).dce


                                                                               CONFIDENTIAL
                                                                                                 Appendix 000698
          Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 115 of 122 PageID #: 5626

    n

                 TAPE #lll CR# 47-50                                                                               PG.    70


    ()
                                                           it,     11
                                                                        After weighing all of these factors and

                                                           others as well, I have a concluded that you

                                                           deserve the full 18 year sentence for the crimes
    0
                                                           that you have already committed.           And for the

                                                          harm that you have already done. "           And then I         go

                                                          on to recommend to the parole board that they
    C
                                                           keep you for the actual maximum.

                                                                                 QUESTION:

                                                          Ah, which brings us, I think, to-- Jessie today.
    C
                                                          In I guess I would say a couple of things.                 Did

                                                          it surprise you that both Jessie and Arnold wrote

    C                                                     these open letters to the Great Neck community

                                                          saying that they were not guilty and i t was a

                                                          miscarriage of justice .           Is that something you
)0                                                        see typically or do you-- would you have
I
!                                                         predicted that?          Or do you think that that was--?

                                                                                 ABBEY BOKLAN;
1I
                                                          It was a surprise.

                                                                                  (OFF-MIC CONVERSATION)

                                                                                 ABBEY BOKLAN:
    (_'
                                                          When I received the letter from-- from Arnold

                                                          Friedman-- in 1991 denying his guilt, as well as


    u
                Abbey Boklan Complete Transc;ript (1 11-113).doc


                                                                                       CONFIDENTIAL
    0                                                                                                   Appendix 000699
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 116 of 122 PageID #: 5627

     .'
    F·


                   TAPE #111 CR# 47-50                                                                      PG. Tl.


    ('.
                                                            the information and-- I 1 d received that both
I
I

                                                            Jessie and Arnold had written to the media and

                                                            various families, parents, schools, et cetera,

                                                            recantin~ and alleging that they were not guilty,

                                                            I was very surprised.


    C
                                                            When I go through a trial and the defendant is

                                                            convicted, very often I get letters for years and

                                                            years later.    You know, ''I'm an innocent man.

                                                            I've been railroaded.    The police did it.      The

                                                           District Attorney's did it.     The judge did it.          I

                                                           didn't do it."
    0


                                                           But in a case like this, with a plea to so many
     c_;                                                   counts, with conferencing for so long, with all

                                                           of the knowledge that the attorneys had, all of

                                                           the discovery of the evidence the defense
     (_ ·
                                                           attorneys had and of course-- revealed to their

                                                           clients, I never, ever expected those years later

                                                           to find them to recant.     If anything, it showed
     C
                                                           to me the lack of remorse and how right I was--

                                                           to give an extremely long sentence.


     ()
                  Abbey Boklan Complete Transoript (Ii 1-113).doc
                                                                                        CONFIDENTIAL

     0                                                                                             Appendix 000700
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 117 of 122 PageID #: 5628




              TAPE #111 CR# 47-50                                                                       PG,   72




                                                       Because denial is one of the most dangerous

                                                       things when you let someone out.     If they 1 re

                                                       still in denial, they're not trying to change

                                                       their ways or remorseful for what they did, they

(·
                                                       co uld, you know, be very dange rous.



                                                       I never received a letter from Jess i e.    It was

0                                                      from Arnold that I received the letter.       And--

                                                       you know I was convinced that if Arnold ever got

                                                       out-- he was a danger to any young child that he

0                                                      would come in contact with.     Jessie was young.

                                                       I'm still hoping that there ' s a-- a chance-- that

                                                       he will turn his life around.

                                                                      QUESTION:

                                                      Somebody like Jessie who-- let ' s say r e gardless

                                                       of what you-- what you f i nd in his story here, he

                                                      still has a long row to hoe in the future.          You

                                                       know does somebody like that have a hope of

                                                      having a-- some kind of salv ation or having a
C
                                                      normal life at the end of this process?



(._ )

             Abbey Boklan Complete Tran5Cript (\ 11-113).doc
                                                                                  CONFIDENTIAt

                                                                                               Appendix 000701
             Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 118 of 122 PageID #: 5629
        . ....... _ _   · · -· - --...   '   '   •   • 1


0


                               TAPE #lll CR# 47-50                                                                            PG. 73


(l
                                                                                         ABBEY BOKLAN:

                                                                       I don't know.     The professionals and-- and the

                                                                       literature say a true pedophile, that I think
(J
                                                                       Arnold was, probably will never change their

                                                                       ways.    Jessie, there were indications from many

'('
                                                                       of the reports, was not a true pedophile.               So all
'
                                                                       you can do is hope.     I can't predict the future.

                                                                                         QUESTION:

(' 'J                                                                  Right.   Peter Pinero obviously was very

                                                                       passionate about-- re-- I--       r-- about
                                                                       representing Jessie.     And in a way-- you know

                                                                       Peter said to me at one point, nr thought yessie

                                                                       was my son.     You know any moment."


(I
                                                                       It - - so they must have been very close, because

                                                                      obviously they had to-- they shed some tears

                                                                       together.     And- - and Pet er's an emotional guy to
u
                                                                      begin ~ith.      He's a very soft hearted guy

                                                                       (lJNINTEL PHRASE) •


( i

                                                                      What was-- what was your sense of his position

                                                                      vis a vie Jessie?      And- - and, you know, had they

L·
                            Abbey Boklan Complete Transcript (! I J-113).doc


                                                                                                 CONFIDENTIAl
                                                                                                                     Appendix 000702
              Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 119 of 122 PageID #: 5630

C-•

                    TAPE #111 CR# 47-50                                                                           PG. 74


n                                                             been preparing to go to trial all along and then

                                                              at a certain point they sort of hit the point of

                                                             no return .   And they knl?w they were gonna (TRAIN
,C
                                                             HONKING) have to plead?

                                                                               ~BEY BO~;

                                                             I think it -- at some point-- of course Peter
C>
                                                             Pinero could answer better as to when he was

                                                             prepared to plead.     I think that at one point he

                                                             started to weigh all of the evidence that was
 ()

                                                             against Jessie.     The tremendous emotional--

                                                                               (OFF-MIC CONVERSATION)

 c,                                                                            QUESTION:

                                                             So obviously-- you were saying-- you were

                                                             (UNI~TEL) Peter Pinero had--

                                                                               ABBEY BOKLAN:

                                                            Okay.    I t came t o a point.     Right_

                                                                               QUESTION:
  Ci                                                        RighL

                                                                               ABBEY BOKLAN:

                                                             I think there came a point-- you're asking me
  Cl
                                                            when Peter decided to plead.         That be started to

                                                            weigh all of the evidence.         There was fairly open


      l   I
                   Abbey Boklan Complete Tranicript (111 -113).doc



                                                                                  CONFIDENTIAL
      0                                                                                                 Appendix 000703
            Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 120 of 122 PageID #: 5631




                  TAPE #111 CR# 47-50                                                                       PG. 75


0                                                          disclosure in this case- - of- - what they were

                                                           facing.   And he knew about the tremendous--

                                                           volatility of the case itself,     The emotions that
0
                                                           would be in-- that would come out during the

I                                                          course of a trial,    And he just felt t hat -- it--

                                                           he couldn't roll the dice that this young boy
\c,                                                        would spend the rest of his life- - in jail.



                                                           I think Peter was very happy.     I think everyone
    0
                                                           was very happy not to try this.     It would have

                                                           been a true horror.    A true horror.   To have

    (   I                                                  those children come in and testify .    And-- and

                                                           Petez was obligated to cross-examine-- to the

                                                          best of his ability.     Very difficult to cross-

    (J                                                     examine a child without -- getting the-- the j ury

                                                          very angry .    Because they don't like to see a

                                                          child attacked.     So you have to walk a very thin
lu                                                        line and have to be very, very careful when
l                                                         you're cross-examining a child.



                                                           I think everyone knew-- what they were facing in

                                                          this case .    I don 't think anyone wanted this to


        u
                 Abbey Boklan Complete Transcript (1 11-113),doc


                                                                                      CONFIDENTIAL
                                                                                                   Appendix 000704
        Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 121 of 122 PageID #: 5632




              TAPB #111 CR# 47-50                                                                            PG. 76


                                                       go to trial .    Anyone .    As far as the

                                                       professionals.

                                                                         QUESTION:
0                                                      Had there-- is there any way to know had it gone

                                                       to trial what would the possible outcomes have

                                                      been?     Under a couple of scenarios.        I mean
0
                                                      knowing what you lmow, it could have gone this

                                                      way or it could have gone this way?

                                                                         ABBEY BOKLA..l\l':
0
                                                      You're asking for an educated guess, 'cause

                                                       that's all it could be.

                                                                         QUESTION:
·o
                                                      Ri ght.

                                                                        ABBEY BOKLAN:

(_)                                                   I have to tell you that when I'm trying to figure

                                                      out what verdict my jury is gonna come in with,

                                                       I'm 50 percent right.        So (LAUGHTER} you've gotta

    u                                                  take what I say with a grain of salt_           But I

                                                       think the evidence would reach a point and when

                                                       all of the materials that would be brought into

                                                       the courtroom that were found during the search,

                                                       I think that-- i t -- the evidence would have been


    u        Abbey Boklan Complel.e Transcript (111-113).doc

                                                                                              CONFHDENTBAL

.o                                                                                                  Appendix 000705
         Case 2:06-cv-03136-JS Document 41-2 Filed 01/28/21 Page 122 of 122 PageID #: 5633
,.,.._



               TAPE #111 CR# 47-50                                                                          PG. 77


                                                         overwhelming.    And I would be very- surprised if a

                                                         jury did not convict .      But you never know .      You

                                                         never know.     {BEEPING)
n                                                                         QUESTION:

                                                         Would it have been fair to bring those mat erials

                                                         into the courtroom in-- in a trial just for
0
                                                         Jessie?

                                                                          ABBEY BOIG:..AN;

                                                         Well, the- - these chi l dren were shown these
0
                                                         programs during the course- - as I recall, during

                                                         the course of the class and during the course of

,c,
I                                                       what was going on.      They were showing them--

                                                                          ( INAUDIBLE)

                                                                          ABBEY BOIG...AN:

 0                                                      Right. They were showing them-- some of those

                                                        computer programs were absol utely horrendous.

                                                        And some of the-- the maga zines they would force
  c;                                                    these children to see.        So they are-- are

                                                        evidence of what was going on .


  0
                                                        ln fact, if I recall, some of the-- endangering

                                                        the welfare of a minor charge in the i ndictment s-


   C
              Abbey Bo1dan Complete·Transcripl (1 11-11 3).doc

                                                                                       CONFIDENTIAl

 lo                                                                                                Appendix 000706
